As filed with the Securities and Exchange Commission on January 3, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03802 NEUBERGER BERMAN INCOME FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Income Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: October 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Shareholders. Neuberger Berman Income Funds Investor Class Shares Class A Shares Trust Class Shares Class C Shares Institutional Class Shares Class R3 Shares Core Bond Fund Municipal Intermediate Bond Fund Floating Rate Income Fund Short Duration Bond Fund High Income Bond Fund Short Duration High Income Fund Strategic Income Fund Annual Report October 31, 2012 Contents THE FUNDS President's Letter 1 PORTFOLIO COMMENTARY Core Bond Fund 2 Floating Rate Income Fund 5 High Income Bond Fund 9 Municipal Intermediate Bond Fund 12 Short Duration Bond Fund 15 Short Duration High Income Fund 18 Strategic Income Fund 21 FUND EXPENSE INFORMATION 28 SCHEDULE OF INVESTMENTS Core Bond Fund 30 Floating Rate Income Fund 36 High Income Bond Fund 43 Municipal Intermediate Bond Fund 53 Short Duration Bond Fund 59 Short Duration High Income Fund 63 Strategic Income Fund 69 FINANCIAL STATEMENTS The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2012 Neuberger Berman Management LLC. All rights reserved. FINANCIAL HIGHLIGHTS (ALL CLASSES)/PER SHARE DATA Core Bond Fund Floating Rate Income Fund High Income Bond Fund Municipal Intermediate Bond Fund Short Duration Bond Fund Short Duration High Income Fund Strategic Income Fund Reports of Independent Registered Public Accounting Firms Directory Trustees and Officers Proxy Voting Policies and Procedures Quarterly Portfolio Schedule Notice to Shareholders Board Consideration of the Management and Sub-Advisory Agreements The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2012 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present this annual shareholder report for the Neuberger Berman Income Funds. This report includes the new Neuberger Berman Short Duration High Income Fund, which was launched on September 28, 2012. Co-managed by Ann Benjamin, Thomas O'Reilly and Russ Covode, Neuberger Berman Short Duration High Income Fund largely invests in lower-quality, short-term fixed income securities and seeks to provide a high level of current income consistent with capital preservation. We believe the Fund demonstrates our continued interest in providing relevant strategies to our clients to help them achieve their long-term financial objectives. Turning our attention to the fixed income market, while there were several periods of heightened risk aversion, investors who took on greater risk were generally rewarded over the 12 months ended October 31, 2012. Several global macro issues consumed the markets at times during the period. These included signs of weakening global growth, the European sovereign debt crisis and uncertainties surrounding the contentious November elections. Against this backdrop, on several occasions investors flocked to the safety of U.S. Treasury securities, driving their yields down to historical lows. Yet, these flights to quality were often quickly replaced with renewed risk appetite as investors sought out opportunities to generate higher yields amid the low interest rate environment. During the reporting period as a whole, there was solid demand for non-Treasuries, especially the lower-rated, higher-yielding fixed income sectors, which generated the best returns. This backdrop was advantageous for many of our Fixed Income Funds, as they benefited from having overweights to non-Treasuries relative to their benchmarks. Looking ahead, there are a number of unresolved issues facing investors. Perhaps first and foremost is the U.S. fiscal cliff and its potential impact on the economy. The ongoing European sovereign debt crisis and questions whether China can orchestrate a soft landing for its economy could also impact investor sentiment. Given these and other macro uncertainties, we think periods of elevated market volatility are likely. At the same time, we anticipate the Federal Reserve's vow to keep short-term interest rates in a historically low range until at least mid-2015 could lead to overall solid demand for non-Treasuries. We also think that overall demand for tax-free bonds will remain strong given their relatively attractive yields. Thank you for your continued support and trust. We look forward to continue serving your investment needs in the years to come. Sincerely, ROBERT CONTI PRESIDENT AND CEO NEUBERGER BERMAN MUTUAL FUNDS 1 Core Bond Fund Commentary (Unaudited) Neuberger Berman Core Bond Fund Institutional Class generated a 7.16% total return for the 12 months ended October 31, 2012 and outperformed its benchmark, the Barclays U.S. Aggregate Bond Index, which provided a 5.25% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Shifting investor sentiment due to mixed economic data, the European sovereign debt crisis and uncertainties regarding future central bank policy resulted in occasions of increased market volatility during the reporting period. However, it appears that investors who took on greater risk were generally rewarded. During the reporting period there were several setbacks in the non-Treasury market, however these proved to be only temporary in nature as demand was strong from investors looking to generate incremental yield. Also supporting non-Treasuries were actions taken by the Federal Reserve ("Fed") to stimulate the economy. Most prominent was the Fed's third round of quantitative easing ("QE3") that was initiated in September. The Fed's policy entails the open-ended purchase of agency mortgage-backed securities and an extension to keep the federal funds rate at a historically low level until at least mid-2015. The Fund was rewarded for its overweight to non-Treasuries, as they outperformed equal-duration Treasuries during the period. In particular, an overweight to commercial mortgage-backed securities ("CMBS") benefited performance as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the reporting period given generally robust investor demand. The Fund's investment grade corporate bonds also contributed to results. Within the sector, our medium- and lower-rated industrial bond exposure produced the strongest returns. An allocation to agency mortgage-backed securities ("MBS") was a positive for performance, as was our allocation to Treasury Inflation Protected Securities ("TIPS") given expectations for rising inflation tied to QE3. The Fund used short and long Treasury futures during the reporting period to assist in managing its duration positioning, which slightly detracted from results. Several adjustments were made to the portfolio during the reporting period. In the last three months of the period we upgraded the quality of the investment grade corporate bond portion of the portfolio by reducing our exposures in banking, energy and chemicals. In contrast, we increased the Fund's allocation to less cyclical and more stable sectors such as cable/media, food and beverage, and tobacco. Elsewhere in the portfolio, during the reporting period we reduced our weighting in agency MBS given the strong performance at the end of the fiscal year, primarily due to QE3, and we increased our exposure to U.S. Treasuries. Data released in recent months appear to us to be consistent with our forecast that the U.S. economy has enough momentum to continue expanding, albeit at a relatively modest pace. We also feel that core inflation will remain fairly well contained and allow the Fed to continue pursuing its highly accommodative monetary policy. In our view, the Fed's actions seem likely to drive investors to riskier assets in an attempt to boost their returns in the ultra-low interest rate environment. That being said, we anticipate seeing periods of volatility given the continuation of several unresolved global macro issues, as well as the uncertainties associated with post-November election policy and the fiscal cliff. However, we feel it remains prudent to maintain our broader overweight to the spread sectors as we believe it is the appropriate strategy for long-term investors. Sincerely, THANOS BARDAS, DAVID M. BROWN, ANDREW A. JOHNSON AND BRADLEY C. TANK PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 2 Core Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NCRIX Institutional Class NCRLX Class A NCRAX Class C NCRCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS2 Inception Date Average Annual Total Return Ended 10/31/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class3 02/01/1997 % Institutional Class3 10/01/1995 % Class A4 12/20/2007 % Class C4 12/20/2007 % With Sales Charge Class A4 % Class C4 % Index Barclays U.S. Aggregate Bond Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 1.38%, 1.78%, 1.32% and 0.63% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Absent expense reimbursements and/or fee waivers, the 30-day SEC yields would have been 1.28%, 1.71%, 1.12% and 0.48% for Investor Class, Institutional Class, Class A and Class C shares, respectively. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 3 Core Bond Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 4 Floating Rate Income Fund Commentary (Unaudited) Neuberger Berman Floating Rate Income Fund Institutional Class generated an 8.73% total return for the 12 months ended October 31, 2012 and outperformed its benchmark, the S&P/LSTA Leveraged Loan Index, which provided an 8.48% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The floating rate bank loan market generated strong results during the reporting period. Supporting the market were generally positive fundamentals, as corporate earnings were typically solid and balance sheets were often flush with cash. Sentiment for the floating rate bank loan market was also boosted by relatively low defaults. Against this backdrop, demand was mostly strong as investors looked to generate yield in what appears to be an extended period of extremely low interest rates. The new issuance market was robust during the reporting period, with the vast majority of issuance being the refinancing of existing loans to extend maturities and to take advantage of attractive rates. For the 12 months ended October 31, 2012, B-rated securities in the index gained 10.12%, whereas BB-rated and CCC-rated securities returned 6.60% and 9.93%, respectively. The Fund continued to allocate a portion of its assets to non-floating rate securities. We have the flexibility to allocate up to 20% of the portfolio in these securities, usually fixed-rate senior secured bonds, as they can help the Fund generate incremental yield. The Fund's non-floating rate allocation fell from roughly 9% to 5% during the reporting period. We pared this allocation as floating rate loan yields became increasingly attractive on a relative basis. We actively participated in the new issuance market by emphasizing securities in the primary rather than the secondary bank loan market due to the former's higher current yields. We also felt securities in the new issue market provided better opportunities on a risk-adjusted basis, as we identified loans to issuers that had appropriate capital structures and that had good operating momentum and relatively low leverage. The Fund maintained its overweight to B-rated securities and underweight to BB-rated issues during the reporting period. We felt this was appropriate given what we perceived to be attractive valuations in the B-rated portion of the floating rate bank loan market. This positioning was beneficial to results as B-rated securities outperformed the index, while BB-rated securities lagged the index. While having an underweight to CCC-rated securities was not rewarded given their strong results, this was more than offset by strong security selection of CCC-rated securities. From a sector perspective, security selection in utilities, health care and equipment leasing was the largest contributor to performance. In contrast, security selection in publishing and oil and gas detracted the most from results during the reporting period. We continue to have a positive outlook for the floating rate bank loan market. In our view, fundamentals remain strong, as corporate balance sheets are typically flush with cash and the overall corporate earnings environment is positive. Furthermore, the default rate among the securities in the index has been well below its long term annual average of 4% and we believe this trend will continue in 2013. We also feel that the technical backdrop is supportive for the floating rate bank loan market. In our view, the Fed's actions seem likely to continue driving investors to riskier assets in an attempt to boost their returns in the ultra-low interest rate environment. That being said, there could be periods of volatility given the continuation of several unresolved global macro issues, as well as the uncertainties associated with the fiscal cliff. In 5 addition, given significant appreciation in the floating rate bank loan market, it's our belief that the vast majority of performance in 2013 will be driven by coupon payments. Sincerely, STEPHEN J. CASEY, ANN H. BENJAMIN, THOMAS P. O'REILLY AND JOSEPH P. LYNCH PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 6 Floating Rate Income Fund (Unaudited) TICKER SYMBOLS Institutional Class NFIIX Class A NFIAX Class C NFICX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Ten Years or Greater Total % PERFORMANCE HIGHLIGHTS Inception Date Average Annual Total Return Ended 10/31/2012 1 Year Life of Fund At NAV Institutional Class5 12/30/2009 % % Class A 12/29/2009 % % Class C5 12/30/2009 % % With Sales Charge Class A % % Class C5 % % Index S&P/LSTA Leveraged Loan Index1,14 % % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 4.93%, 4.37% and 3.79% for Institutional Class, Class A and Class C shares, respectively. Absent expense reimbursements and/or fee waivers, the 30-day SEC yields would have been 4.70%, 4.12% and 3.54% for Institutional Class, Class A and Class C shares, respectively. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 7 Floating Rate Income Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 8 High Income Bond Fund Commentary (Unaudited) Neuberger Berman High Income Bond Fund Investor Class generated a 12.17% total return for the 12 months ended October 31, 2012 but lagged its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which provided a 13.15% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The high yield market posted a strong return during the reporting period. Supporting the market were generally positive fundamentals as corporate earnings were typically solid and balance sheets were often flush with cash. Sentiment for the high yield market was also boosted by relatively low defaults. Against this backdrop, demand was mostly robust as investors looked to generate yield in what appears to be an extended period of extremely low interest rates. Overall, the high yield market outperformed equal-duration Treasuries and lower-quality securities performed better than their higher-rated counterparts. For the 12 months ended October 31, 2012, CCC-rated (a relatively low rating) securities in the benchmark and BB-rated (rated higher) securities returned 15.23% and 12.97%, respectively. For the Fund, sector positioning detracted from relative performance during the reporting period. In particular, underweights in banking, real estate/homebuilders and insurance were negative for results. This was partially offset by our overweights in printing/publishing and media-broadcast, along with an underweight in aerospace/defense. On the upside, security selection in aggregate was beneficial for the Fund's performance relative to the index. The largest contributions came from our holdings in the telecommunications, technology/electronics and packaging sectors. These returns were somewhat mitigated by security selection in the utilities, chemicals and energy sectors. The Fund's quality biases produced mixed results during the reporting period. While an overweight to BB-rated issues and a slight underweight to CCC-rated securities detracted from relative performance, this was offset by security selection in B-rated issues. We made several adjustments to the portfolio during the reporting period. From a sector perspective, we increased the portfolio's exposures to energy, technology and health care. In contrast, the largest reductions in terms of sector allocations were in utilities, diversified financials and automotive. From a quality perspective, we added to the portfolio's allocation to B-rated issues. We continue to have a positive outlook for the high yield market as, in our view, many of the factors supporting the market over the last 12 months remain in place. From a fundamentals perspective, we believe corporate balance sheets are generally solid and have substantial cash, and earnings remain respectable. We also believe the economy will continue expanding at a modest pace, which should keep inflation in check. Furthermore, many corporations have taken advantage of extremely low borrowing costs to extend their maturities at very favorable rates. We believe this will result in below-average high yield defaults in 2013. In terms of market technicals, we anticipate ongoing robust supply. However, we feel that much of this will continue to be driven by refinancing activity. We anticipate that investor demand will remain strong given the low rate environment. That being said, we believe there could be periods of volatility given numerous macro issues, including the upcoming fiscal cliff and ongoing issues in Europe. Sincerely, ANN H. BENJAMIN, THOMAS P. O'REILLY AND RUSS COVODE PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 9 High Income Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NHINX Institutional Class NHILX Class A NHIAX Class C NHICX Class R3 NHIRX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Ten Years or Greater Total % PERFORMANCE HIGHLIGHTS6 Inception Date Average Annual Total Return Ended 10/31/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class7 02/01/1992 % Institutional Class8 05/27/2009 % Class A8 05/27/2009 % Class C8 05/27/2009 % Class R38 05/27/2009 % With Sales Charge Class A8 % Class C8 % Index BofA Merrill Lynch U.S. High Yield Master II Constrained Index1,14 % % % N/A The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 4.79%, 4.94%, 4.36%, 3.80% and 4.31% for Investor Class, Institutional Class, Class A, Class C, and Class R3 shares, respectively. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 10 High Income Bond Fund (Unaudited) COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Investor Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 11 Municipal Intermediate Bond Fund Commentary (Unaudited) Neuberger Berman Municipal Intermediate Bond Fund Investor Class generated a 7.49% total return for the 12 months ended October 31, 2012 and outperformed its benchmark, the Barclays 7-Year General Obligation Index, which provided a 7.40% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) The municipal market posted a solid return during the reporting period. Supporting the market were rising tax revenues, low defaults and some meaningful progress in the fiscal position of numerous states. In addition, net new supply was low from a historical basis, whereas investor demand was typically strong. Looking at the municipal market more closely, lower-quality securities outperformed their higher-quality counterparts as investors looked to generate incremental yield in what appears to be an extended period of extremely low interest rates. In addition, longer-term securities outperformed shorter-term securities. The intermediate portion of the municipal curve produced mixed results over the 12-month period. However, intermediate-term municipal securities performed well overall, with the seven-year portion of the curve generating the best returns. We tactically adjusted the Fund's duration several times during the reporting period. We started the period with a longer duration versus the index and then allowed it to drift shorter in the first quarter of 2012. This adjustment was made because we anticipated some weakness in the market due to its extended rally and given seasonal weakness that typically occurs during tax season. We then shifted to a longer duration and maintained this position for the remainder of the period. Overall, duration was a positive for performance. In terms of the Fund's yield curve positioning, we maintained a barbell approach (investing in shorter and longer maturities). In contrast, the Fund's benchmark is concentrated in the six- to eight-year portion of the curve. Given our underweight to the seven-year portion of the curve, the Fund's barbell approach detracted from relative results. The Fund's higher-quality bias also detracted from performance, as lower-quality bonds outperformed. In particular, we sought to keep the overall average credit quality of the portfolio in the "AA" range and had only about a 7% allocation to BBB-rated municipal bonds. In contrast, security selection contributed positively to results during the reporting period. From a sector perspective, we emphasized higher-quality revenue and general obligation bonds that we felt would perform relatively well given the uncertain economic environment. We have a generally positive outlook for the municipal market. In many ways, the opportunities and the challenges in the market are similar to what we faced heading into the reporting period. The municipal yield curve continues to be steep from a historical perspective and we believe supply should remain manageable. In addition, with the economy expanding at a modest pace, we feel the Federal Reserve will hold rates at their current ultra-low levels for the foreseeable future. As such, we believe demand for municipal securities will be solid, especially given their compelling valuations versus other higher-quality fixed income securities. In terms of challenges, while we do not anticipate seeing wholesale defaults, we do see the potential for a level of defaults above historic norms, as well as an increase in downgrade activity. Other areas that warrant our attention include the fiscal cliff and potential legislation regarding the tax-exempt status of municipal bonds. It is our view that the fiscal cliff will be resolved sooner rather than later. In light of the growing deficit in the U.S., there could be discussions in Washington DC regarding municipal bonds, but we do not expect to see any meaningful changes to their tax-favored status. That being said, we could see periods of increased volatility in the municipal market in the coming months. Sincerely, JAMES L. ISELIN AND S. BLAKE MILLER PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 12 Municipal Intermediate Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NMUIX Institutional Class NMNLX Class A NMNAX Class C NMNCX PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) Arizona % Arkansas California Colorado Delaware District of Columbia Florida Georgia Illinois Indiana Iowa Kansas Louisiana Maryland Massachusetts Michigan Minnesota Mississippi Missouri Nebraska Nevada New Jersey New Mexico New York North Carolina Ohio Oregon Pennsylvania Puerto Rico Rhode Island South Carolina Tennessee Texas Virginia Washington Total % PERFORMANCE HIGHLIGHTS10 Inception Date Average Annual Total Return Ended 10/31/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 07/09/1987 % Institutional Class11 06/21/2010 % Class A11 06/21/2010 % Class C11 06/21/2010 % With Sales Charge Class A11 % Class C11 % Index Barclays 7-Year GO Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 1.31%, 1.46%, 1.04% and 0.36% for Investor Class, Institutional Class, Class A and Class C shares, respectively. The tax-equivalent yields were 2.02%, 2.25%, 1.60% and 0.55% for Investor Class, Institutional Class, Class A and Class C shares, respectively, for a shareholder in the highest federal income tax bracket (35%).9 Absent expense reimbursements and/or fee waivers, the 30-day SEC yields would have been 1.25%, 0.64% and 0.00% for Institutional Class, Class A and Class C shares, respectively. Absent repayment, the 30-day SEC yield would have been 1.90% for Investor Class shares. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 13 Municipal Intermediate Bond Fund (Unaudited) COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Investor Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 14 Short Duration Bond Fund Commentary (Unaudited) Neuberger Berman Short Duration Bond Fund Investor Class generated a 4.09% total return for the 12 months ended October 31, 2012 and outperformed its benchmark, the Barclays 1-3 Year U.S. Government/Credit Index, which provided a 1.15% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Shifting investor sentiment due to mixed economic data, the European sovereign debt crisis and uncertainties regarding future central bank policy resulted in occasions of increased market volatility during the reporting period. However, investors who took on greater risk were generally rewarded. During the reporting period there were several setbacks in the non-Treasury market, however these proved to be only temporary in nature as demand was strong from investors looking to generate incremental yield. Also supporting non-Treasuries were actions taken by the Federal Reserve ("Fed") to stimulate the economy. Most prominent was the Fed's third round of quantitative easing ("QE3") that was initiated in September 2012. Among the Fed's initiatives were an open-ended program to purchase agency mortgage-backed securities and an extension to keep the federal funds rate at a historically low level until at least mid-2015. The Fund's overweight to non-Treasuries was the largest driver of its outperformance during the reporting period. The largest contributor to results was the Fund's exposure to non-agency mortgage-backed securities ("MBS"), followed by allocations to commercial mortgage-backed securities ("CMBS") and investment grade corporate bonds. Within the investment grade corporate bond market, our holdings in the financials and industrials subsectors were the most beneficial. Detracting slightly from results was the Fund's zero allocation to agency debt securities, as they outperformed equal-duration Treasuries. Elsewhere, the Fund's defensive yield curve positioning was rewarded, as short-term interest rates increased over the 12-month period. There were several adjustments made to the portfolio from a sector perspective during the reporting period. We reduced our exposure to non-agency MBS to capture profits and pare the Fund's overall risk exposure. Our allocation to agency MBS was also reduced. In contrast, we increased the allocation to corporate bonds, primarily by taking advantage of opportunities in the new issue market. We also increased the Fund's allocation to fixed-rate asset-backed securities. Data released in recent months appear to us to be consistent with our forecast that the U.S. economy has enough momentum to continue expanding, albeit at a relatively modest pace. We also feel that core inflation will remain fairly well contained and allow the Fed to continue pursuing its highly accommodative monetary policy. In our view, the Fed's actions seem likely to drive investors to riskier assets in an attempt to boost their returns in the ultra-low interest rate environment. That being said, we anticipate seeing periods of volatility given the continuation of several unresolved global macro issues, as well as the uncertainties associated with post-November election policy and the fiscal cliff. As a result, we have marginally reduced our exposure to the spread sectors given strong relative performance. However, we feel it remains prudent to maintain our broader overweight to the spread sectors as we believe it is the appropriate strategy for long-term investors. Sincerely, THOMAS SONTAG, MICHAEL FOSTER AND RICHARD GRAU PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 15 Short Duration Bond Fund (Unaudited) TICKER SYMBOLS Investor Class NSBIX Trust Class NSBTX Institutional Class NSHLX Class A NSHAX Class C NSHCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS Inception Date Average Annual Total Return Ended 10/31/2012 1 Year 5 Years 10 Years Life of Fund At NAV Investor Class 06/09/1986 % Trust Class12 08/30/1993 % Institutional Class12 06/21/2010 % Class A12 06/21/2010 % Class C12 06/21/2010 % With Sales Charge Class A12 % Class C12 % Index Barclays 1-3 Year U.S. Government/Credit Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 0.57%, 0.47%, 0.77%, 0.39% and 0.00% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Absent expense reimbursements and/or fee waivers, the 30-day SEC yields would have been 0.16%, 0.00%, 0.28%, 0.00% and 0.00% for Investor Class, Trust Class, Institutional Class, Class A and Class C shares, respectively. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 2.50% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 16 Short Duration Bond Fund (Unaudited) COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Investor Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 17 Short Duration High Income Fund Commentary (Unaudited) Neuberger Berman Short Duration High Income Fund, which was launched on September 28, 2012, seeks to deliver a high level of current income consistent with capital preservation. The Fund's assets are generally invested in below investment grade debt securities and floating rate senior secured loans from a broad range of issuers and industries. While the Fund can hold securities of any maturity, we seek to maintain a weighted average portfolio duration of three years or less. We look to manage credit risk and minimize interest rate risk through disciplined credit analysis and an emphasis on short-term and intermediate-term maturities. We also conduct thorough analysis on issuer cash flows, management and sources of repayment in an attempt to minimize the Fund's exposure to securities with deteriorating fundamentals and financials. Neuberger Berman Short Duration High Income Fund Institutional Class generated a 0.38% total return from its inception on September 28, 2012 through October 31, 2012 but underperformed its benchmark, the BofA Merrill Lynch 0-5 Year BB-B U.S. High Yield Constrained Index, which provided a 1.08% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) During the short period since the Fund's inception, the high yield market posted a positive return. Supporting the market were generally positive fundamentals, as corporate earnings were typically solid and balance sheets were often flush with cash. Sentiment for the high yield market was also boosted by relatively low defaults, in our view. Against this backdrop, demand was solid as investors looked to generate yield in what appears to be an extended period of extremely low interest rates. For the Fund, the sectors that were the most beneficial to performance during the reporting period were health care, energy and media-cable. In contrast, the chemicals, building materials and media-broadcast sectors detracted from the Fund's performance. The Fund's quality biases were positive for performance during the reporting period. On average, approximately 94% of the portfolio was held in securities rated B and BB. This positioning was rewarded as the Fund's investments in both ratings categories outperformed securities rated CCC for the period. We continue to have a positive outlook for the high yield market as, in our opinion, many of the factors supporting the market over the last 12 months remain in place. From a fundamentals perspective, we believe corporate balance sheets are generally solid and cash-rich, and earnings remain respectable. We also believe the economy will continue expanding at a modest pace, which should keep inflation in check. Furthermore, many corporations have taken advantage of extremely low borrowing costs to extend their maturities at very favorable rates. We believe this will result in below-average high yield defaults in 2013. In terms of market technicals, we anticipate ongoing robust supply. However, we feel that much of this will continue to be driven by refinancing activity. Investor demand should remain strong, in our view, given the low interest rate environment. That being said, there could be periods of volatility given numerous macro issues, including the upcoming fiscal cliff and ongoing issues in Europe. Sincerely, ANN H. BENJAMIN, THOMAS P. O'REILLY AND RUSS COVODE PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 18 Short Duration High Income Fund (Unaudited) TICKER SYMBOLS Institutional Class NHSIX Class A NHSAX Class C NHSCX PORTFOLIO BY MATURITY DISTRIBUTION (as a % of Total Investments) Less than One Year % One to less than Five Years Five to less than Ten Years Total % PERFORMANCE HIGHLIGHTS Inception Date Cumulative Total Return Ended 10/31/2012 Life of Fund At NAV Institutional Class 09/28/2012 % Class A 09/28/2012 % Class C 09/28/2012 % With Sales Charge Class A -3.87 % Class C -0.70 % Index BofA Merrill Lynch 0-5 Year BB-B U.S. High Yield Constrained Index1,14 % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 2.73%, 2.41% and 1.68% for Institutional Class, Class A and Class C shares, respectively. Absent expense reimbursements and/or fee waivers, the 30-day SEC yields would have been 0.00%, 0.00% and 0.00% for Institutional Class, Class A and Class C shares, respectively. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 19 Short Duration High Income Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 20 Strategic Income Fund Commentary (Unaudited) Neuberger Berman Strategic Income Fund Institutional Class generated an 11.85% total return for the 12 months ended October 31, 2012 and outperformed its benchmark, the Barclays U.S. Aggregate Bond Index, which provided a 5.25% return for the period. (Performance for all share classes is provided in the table immediately following this letter.) Shifting investor sentiment due to mixed economic data, the European sovereign debt crisis and uncertainties regarding future central bank policy resulted in occasions of increased market volatility during the reporting period. However, it appears that investors who took on greater risk were generally rewarded. During the reporting period there were several setbacks in the non-Treasury market, however these proved to be only temporary in nature as demand was strong from investors looking to generate incremental yield. Also supporting non-Treasuries were actions taken by the Federal Reserve ("Fed") to stimulate the economy. Most prominent was the Fed's third round of quantitative easing ("QE3") that was initiated in September. The Fed's policy entails the open-ended purchase of agency mortgage-backed securities and an extension to keep the federal funds rate at a historically low level until at least mid-2015. The Fund was rewarded for its overweight to non-Treasuries, as they outperformed equal-duration Treasuries during the period. In particular, the Fund's overweights to non-agency mortgage-backed securities ("MBS"), commercial mortgage-backed securities ("CMBS") bank loans and high yield corporate bonds benefited performance as their spreads (the difference in yield between Treasuries and other bond sectors) narrowed during the reporting period given generally robust investor demand. Elsewhere, an allocation to Treasury Inflation Protected Securities ("TIPS") contributed to performance given expectations for rising inflation tied to QE3. Finally, the Fund's yield curve positioning was a slight positive for performance. The Fund used long and/or short Treasury and interest rate futures during the period to assist in managing its duration positioning, which slightly detracted from results. Several adjustments were made to the portfolio during the reporting period. Early in the period we added global developed market sovereign bonds to the portfolio. Given the strong performance of non-Treasuries, in recent months we chose to realize some profits and reduce the Fund's overall risk exposure. As a result, we diversified the Fund's holdings in non-investment grade bonds by reducing exposure to high yield corporate bonds and increasing the allocation to bank loans and non-agency MBS. Elsewhere, we upgraded the quality of the investment grade corporate bond portion of the portfolio by reducing exposure to banking, energy and chemicals. In contrast, we increased the Fund's allocation to less cyclical and more stable sectors such as cable/media, food and beverage and tobacco. We reduced our weighting in agency MBS given the strong performance at the end of the fiscal year, primarily due to QE3, and we increased our exposure to U.S. Treasuries. Data released in recent months appear to us to be consistent with our forecast that the U.S. economy has enough momentum to continue expanding, albeit at a relatively modest pace. We also feel that core inflation will remain fairly well contained and allow the Fed to continue pursuing its highly accommodative monetary policy. In our view, the Fed's actions seem likely to drive investors to riskier assets in an attempt to boost their returns in the ultra-low interest rate environment. That being said, we anticipate seeing periods of volatility given the continuation of several unresolved global macro issues, as well as the uncertainties associated with post-November election policy and the fiscal cliff. However, we feel it remains prudent to maintain our broader overweight to the spread sectors as we believe it is the appropriate strategy for long-term investors. Sincerely, THANOS BARDAS, DAVID M. BROWN, ANDREW A. JOHNSON AND BRADLEY C. TANK PORTFOLIO CO-MANAGERS Information about the principal risks of investing in the Fund is set forth in the prospectus and statement of additional information. The portfolio composition, industries and holdings of the Fund are subject to change. 21 Strategic Income Fund (Unaudited) TICKER SYMBOLS Trust Class NSTTX Institutional Class NSTLX Class A NSTAX Class C NSTCX PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Corporate Debt Securities Bank Loan Obligations Government Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS Inception Average Annual Total Return Ended 10/31/2012 Date 1 Year 5 Years Life of Fund At NAV Trust Class13 04/02/2007 % % % Institutional Class 07/11/2003 % % % Class A13 12/20/2007 % % % Class C13 12/20/2007 % % % With Sales Charge Class A13 % % % Class C13 % % % Index Barclays U.S. Aggregate Bond Index1,14 % % % The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com/performance. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Because the Fund had a different goal and strategy, which included managing assets by an asset allocation committee, prior to February 29, 2008, its performance during that time might have been different if current policies had been in effect. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not reimbursed certain expenses and/or waived a portion of the investment management fees during certain of the periods shown. Repayment by a class (of expenses previously reimbursed and/or fees previously waived by Management) will decrease the class's returns. Please see Note B in the Notes to Financial Statements for specific information regarding expense reimbursement and/or fee waiver arrangements. For the period ended October 31, 2012, the 30-day SEC yields were 2.88%, 3.23%, 2.71% and 2.13% for Trust Class, Institutional Class, Class A and Class C shares, respectively. Absent expense reimbursements and/or fee waivers, the 30-day SEC yields would have been 2.77%, 3.12%, 2.59% and 2.00% for Trust Class, Institutional Class, Class A and Class C shares, respectively. Returns shown with a sales charge reflect the deduction of the current maximum initial sales charge of 4.25% for Class A shares and the applicable contingent deferred sales charges (CDSC) for Class C shares. The maximum CDSC for Class C shares is 1%, which is reduced to 0% after 1 year. The performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses. Please see the prospectus for more information about sales charge structures, if any, and class expenses for your share class. 22 Strategic Income Fund (Unaudited) COMPARISON OF A $1,000,000 INVESTMENT (000's omitted) This graph shows the change in value of a hypothetical $1,000,000 investment in the Fund over the past 10 fiscal years, or since the Fund's inception if it has not operated for 10 years. The graph is based on the Institutional Class shares only; the performance of the Fund's share classes will differ primarily due to different sales charge structures and class expenses (see Performance Highlights chart on previous page). The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. The results shown in the graph reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the redemption of Fund shares. Results represent past performance and do not indicate future results. 23 Endnotes (Unaudited) 1 Please see "Glossary of Indices" on page 26 for a description of indices. Please note that indices do not take into account any fees, expenses or tax consequences of investing in the individual securities that they track, and that individuals cannot invest directly in any index. Data about the performance of an index is prepared or obtained by Neuberger Berman Management LLC ("Management") and reflects the reinvestment of income dividends and other distributions, if any. The Fund may invest in securities not included in a described index and/or may not invest in all securities included in a described index. 2 The performance information for periods prior to June 13, 2005, is that of the Fund's predecessor, Ariel Premier Bond Fund ("Ariel Fund"). The investment policies, guidelines and restrictions of the Fund are in all material respects equivalent to those of Ariel Fund. Returns would have been lower if Ariel Fund's manager had not waived certain of its fees during these periods. 3 The performance information for Institutional Class is that of Ariel Fund Institutional Class for the period October 1, 1995 (inception date) through June 10, 2005. The performance information for Investor Class is that of Ariel Fund Institutional Class for the period October 1, 1995 through January 31, 1997 (the period prior to the class' inception date), and that of Ariel Fund Investor Class for the period February 1, 1997 (class' inception date) through June 10, 2005. Ariel Fund Institutional Class had lower expenses and typically higher returns than Ariel Fund Investor Class. 4 The performance information for Class A and Class C prior to the classes' inception date is that of the Institutional Class of Neuberger Berman Core Bond Fund (please see Endnote 3). The performance information for the Institutional Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees).The Institutional Class has lower expenses and typically higher returns than Class A and Class C. 5 The performance information for Institutional Class and Class C prior to the classes' inception date is that of Class A of Neuberger Berman Floating Rate Income Fund. The performance information (at NAV) of Class A has been adjusted to reflect the appropriate sales charge applicable to Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). Class A has higher expenses and typically lower returns (at NAV) than Institutional Class. Class A has lower expenses and typically higher returns (at NAV) than Class C. 6 The performance information for the period April 1, 1996 through September 6, 2002, is that of the Fund's predecessor, Lipper High Income Bond Fund ("Lipper Fund"), and the performance information for the period February 1, 1992 through March 31, 1996, is that of Lipper Fund's predecessor partnership. The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of Lipper Fund, and the investment policies, objectives, guidelines and restrictions of Lipper Fund were in all material respects equivalent to those of its predecessor partnership. As mutual funds registered under the Investment Company Act of 1940 ("1940 Act"), the Fund is, and Lipper Fund was, subject to certain restrictions under the 1940 Act and the Internal Revenue Code ("Code") to which Lipper Fund's predecessor partnership was not subject. Had Lipper Fund's predecessor partnership been registered under the 1940 Act and been subject to the provisions of the 1940 Act and the Code, its investment performance may have been adversely affected. Returns would have been lower if Lipper Fund's manager had not waived certain of its fees during these periods. 7 The performance information for Investor Class is that of Lipper Fund Premier Class for the period April 1, 1996 through September 6, 2002, and that of Lipper Fund's predecessor partnership for the period February 1, 1992 (inception date) through March 31, 1996. 8 The performance information for Institutional Class, Class A, Class C and Class R3 prior to the classes' inception date is that of the Investor Class of Neuberger Berman High Income Bond Fund (please see Endnote 7). The performance information of the Investor Class has been adjusted to reflect the appropriate sales charges applicable 24 to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A, Class C and Class R3. The Investor Class has higher expenses and typically lower returns than Institutional Class. 9 Tax-equivalent effective yield is the taxable effective yield that a shareholder would have had to receive in order to realize the same level of yield after federal income taxes at the highest federal tax rate, currently 35%, assuming that all of the Fund's income is exempt from federal income taxes. 10 A portion of the Fund's income may be a tax preference item for purposes of the federal alternative minimum tax for certain shareholders. 11 The performance information for Institutional Class, Class A and Class C prior to the classes' inception date is that of the Investor Class of Neuberger Berman Municipal Intermediate Bond Fund. The performance information of the Investor Class has been adjusted to reflect the appropriate sales chargesapplicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Class A and Class C. The Investor Class has higher expenses and typically lower returns than Institutional Class. 12 The performance information for Trust Class, Institutional Class, Class A and Class C prior to the classes' respective inception dates is that of the Investor Class of Neuberger Berman Short Duration Bond Fund. The performance information of the Investor Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Investor Class has lower expenses and typically higher returns than Trust Class, Class A and Class C. The Investor Class has higher expenses and typically lower returns than Institutional Class. 13 The performance information for Trust Class, Class A and Class C prior to the classes' respective inception dates is that of the Institutional Class of Neuberger Berman Strategic Income Fund. The performance information of the Institutional Class has been adjusted to reflect the appropriate sales charges applicable to Class A and Class C shares, but has not been adjusted to take into account differences in class specific operating expenses (such as 12b-1 fees). The Institutional Class has lower expenses and typically higher returns than Trust Class, Class A and Class C. 14 The date used to calculate Life of Fund performance for the index is the inception date of the oldest share class. For more complete information on any of the Neuberger Berman Income Funds, call Neuberger Berman Management LLC at (800) 877-9700, or visit our website at www.nb.com. 25 Glossary of Indices (Unaudited) Barclays 1-3 Year U.S. Government/Credit Index: An unmanaged index that includes all bonds in the U.S. Government/Credit Index with at least one to three years to maturity. The U.S. Government/Credit Index includes all securities in the Government and Credit Indices. The Government Index includes Treasuries (i.e., public obligations of the U.S. Treasury that have remaining maturities of more than one year) and agencies (i.e., publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. All bonds in the index must meet the following additional criteria: must have at least one year to final maturity regardless of call features; must have at least $250 million par amount outstanding; must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Standard & Poor's, Moody's Investors Services, Inc., and Fitch, Inc.; must be fixed rate; must be dollar-denominated and non-convertible; and must be publicly issued. Barclays 7-Year General Obligation Index: An unmanaged total return performance benchmark for the 7-year (6-8) maturity component of the Barclays General Obligation ("G.O.") Index, which tracks the performance of the investment-grade G.O. (state and local) tax-exempt bond market. Barclays U.S. Aggregate Bond Index: An unmanaged index that represents the U.S. domestic investment grade bond market. It is comprised of the Barclays Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, including securities that are of investment-grade quality or better, have at least one year to maturity, and have an outstanding par value of at least $250 million. Asset-backed securities must have at least $500 million deal size and $25 million tranche size. For commercial mortgage-backed securities, the original transaction must have a minimum deal size of $500 million, and a minimum tranche size of $25 million; the current outstanding transaction size must be at least $300 million to remain in the index. S&P/ LSTA Leveraged Loan Index: A daily total return index that uses Loan Syndications and Trading Association (LSTA)/Loan Pricing Corporation (LPC) mark-to-market pricing to calculate market value change. On a real-time basis, the Index tracks the current outstanding balance and spread over LIBOR for fully funded term loans. The Index represents a broad cross section of leveraged loans syndicated in the United States, including dollar-denominated loans to overseas issuers. BofA Merrill Lynch U.S. High Yield Master II Constrained Index: An unmanaged market value-weighted index of all domestic and Yankee high-yield bonds, including deferred interest bonds and payment-in-kind securities. Qualifying bonds must have at least one year remaining to maturity, a fixed coupon schedule and a minimum amount outstanding of $100 million. Qualifying bonds are capitalization weighted provided the total allocation to an individual issuer does not exceed 2%. 26 BofA Merrill Lynch 0-5 Year BB-B US High Yield Constrained Index: An unmanaged index that tracks the performance of short-term US dollar denominated below investment grade corporate debt publicly issued in the US domestic market. Qualifying securities must have less than five years remaining term to final maturity, be rated BB1 through B3, inclusive, based on an average of Moody's, S&P and Fitch, have a fixed coupon schedule and a minimum amount outstanding of $100 million. Original issue zero coupon bonds, 144a securities, both with and without registration rights, and pay-in-kind securities, including toggle notes, qualify for inclusion in the Index. Eurodollar bonds (USD bonds not issued in the US domestic market), taxable and tax-exempt US municipal, warrant-bearing, DRD-eligible and defaulted securities are excluded from the Index. Index constituents are capitalization-weighted, based on their current amount outstanding, provided the total allocation to an individual issuer does not exceed 2%. Issuers that exceed the limit are reduced to 2% and the face value of each of their bonds is adjusted on a pro-rata basis. Similarly, the face values of bonds of all other issuers that fall below the 2% cap are increased on a pro-rate basis. 27 Information About Your Fund's Expenses (Unaudited) As a Fund shareholder, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments or redemption proceeds (if applicable); and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees (if applicable); and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and compare these costs with the ongoing costs of investing in other mutual funds. This table is designed to provide information regarding costs related to your investments. The following examples are based on an investment of $1,000 made at the beginning of the six month period ended October 31, 2012 and held for the entire period. The table illustrates each Fund's costs in two ways: Actual Expenses and Performance: The first section of the table provides information about actual account values and actual expenses in dollars, based on the Fund's actual performance during the period. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section of the table under the heading entitled "Expenses Paid During the Period" to estimate the expenses you paid over the period. Hypothetical Example for Comparison Purposes: The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return at 5% per year before expenses. This return is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in a Fund versus other funds. To do so, compare the expenses shown in this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses in the table are meant to highlight your ongoing costs only and do not include any transaction costs, such as sales charges (loads) (if applicable). Therefore, the information under the heading "Hypothetical (5% annual return before expenses)" is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 28 Expense Information as of 10/31/12 (Unaudited) Neuberger Berman Income Funds ACTUAL HYPOTHETICAL (5% ANNUAL RETURN BEFORE EXPENSES)(3) Beginning Account Value 5/1/12 Ending Account Value 10/31/12 Expenses Paid During the Period(1) 5/1/12 - 10/31/12 Expense Ratio Beginning Account Value 5/1/12 Ending Account Value 10/31/12 Expenses Paid During the Period(1) 5/1/12 - 10/31/12 Expense Ratio Neuberger Berman Core Bond Fund Investor Class $ 1,000.00 $ 1,034.10 % $ 1,000.00 % Institutional Class $ 1,000.00 $ 1,036.10 % $ 1,000.00 % Class A $ 1,000.00 $ 1,033.10 % $ 1,000.00 % Class C $ 1,000.00 $ 1,029.20 % $ 1,000.00 % Neuberger Berman Floating Rate Income Fund Institutional Class $ 1,000.00 $ 1,029.90 % $ 1,000.00 % Class A $ 1,000.00 $ 1,027.90 % $ 1,000.00 % Class C $ 1,000.00 $ 1,024.00 % $ 1,000.00 % Neuberger Berman High Income Bond Fund Investor Class $ 1,000.00 $ 1,056.50 % $ 1,000.00 % Institutional Class $ 1,000.00 $ 1,058.40 % $ 1,000.00 % Class A $ 1,000.00 $ 1,055.20 % $ 1,000.00 % Class C $ 1,000.00 $ 1,052.40 % $ 1,000.00 % Class R3 $ 1,000.00 $ 1,055.00 % $ 1,000.00 % Neuberger Berman Municipal Intermediate Bond Fund Investor Class $ 1,000.00 $ 1,026.10 % $ 1,000.00 % Institutional Class $ 1,000.00 $ 1,026.90 % $ 1,000.00 % Class A $ 1,000.00 $ 1,025.00 % $ 1,000.00 % Class C $ 1,000.00 $ 1,021.10 % $ 1,000.00 % Neuberger Berman Short Duration Bond Fund Investor Class $ 1,000.00 $ 1,016.30 % $ 1,000.00 % Trust Class $ 1,000.00 $ 1,017.40 % $ 1,000.00 % Institutional Class $ 1,000.00 $ 1,018.60 % $ 1,000.00 % Class A $ 1,000.00 $ 1,015.70 % $ 1,000.00 % Class C $ 1,000.00 $ 1,013.20 % $ 1,000.00 % Neuberger Berman Short Duration High Income Fund Institutional Class $ 1,000.00 $ 1,003.80 % $ 1,000.00 % Class A $ 1,000.00 $ 1,003.60 % $ 1,000.00 % Class C $ 1,000.00 $ 1,003.00 % $ 1,000.00 % Neuberger Berman Strategic Income Fund Trust Class $ 1,000.00 $ 1,062.70 % $ 1,000.00 % Institutional Class $ 1,000.00 $ 1,064.50 % $ 1,000.00 % Class A $ 1,000.00 $ 1,062.30 % $ 1,000.00 % Class C $ 1,000.00 $ 1,058.70 % $ 1,000.00 % For each class, expenses are equal to the annualized expense ratio for the class, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period shown), unless otherwise indicated. For each class, expenses are equal to the annualized expense ratio for the class, multiplied by the average account value over the period, multiplied by 34/366 (to reflect the period shown of September 28, 2012 (Commencement of Operations) to October 31, 2012). Hypothetical 5% annual return before expenses is calculated by multiplying the number of days in the most recent period divided by 366. 29 Schedule of Investments Neuberger Berman Core Bond Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (43.7%) $ U.S. Treasury Bonds, 6.88%, due 8/15/25 $ ØØ U.S. Treasury Bonds, 5.50%, due 8/15/28 ØØ U.S. Treasury Bonds, 4.50%, due 2/15/36 ØØ U.S. Treasury Inflation Index Bonds, 2.00%, due 1/15/26 U.S. Treasury Inflation Index Bonds, 3.88%, due 4/15/29 U.S. Treasury Inflation Index Notes, 2.38%, due 1/15/17 ØØ U.S. Treasury Inflation Index Notes, 1.13%, due 1/15/21 ØØ U.S. Treasury Notes, 0.50%, due 5/31/13 & 10/15/13 ØØ U.S. Treasury Notes, 0.38%, due 7/31/13 ØØ U.S. Treasury Notes, 0.13%, due 9/30/13 & 12/31/13 ØØ U.S. Treasury Notes, 0.25%, due 10/31/13 U.S. Treasury Notes, 2.38%, due 10/31/14 ØØ U.S. Treasury Notes, 1.00%, due 10/31/16 U.S. Treasury Notes, 3.25%, due 3/31/17 U.S. Treasury Notes, 3.63%, due 8/15/19 ØØ Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $123,589) Mortgage-Backed Securities (46.1%) Collateralized Mortgage Obligations (0.7%) Banc of America Funding Corp., Ser. 2005-F, Class 4A1, 3.08%, due 9/20/35 µ 53 Banc of America Funding Corp., Ser. 2006-G, Class 2A1, 0.43%, due 7/20/36 45 µ 94 Countrywide Asset-Backed Certificates, Ser. 2005-IM2, Class A3, 0.48%, due 1/25/36 85 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.71%, due 11/25/35 µ GSR Mortgage Loan Trust, Ser. 2005-AR3, Class 6A1, 3.01%, due 5/25/35 µ GSR Mortgage Loan Trust, Ser. 2007-AR1, Class 2A1, 2.82%, due 3/25/47 µ HSI Asset Loan Obligation, Ser. 2007-AR1, Class 2A1, 2.97%, due 1/25/37 98 µ 35 IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR7, Class 3A1, 2.94%, due 5/25/36 23 µ IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR11, Class 2A1, 3.17%, due 6/25/36 µ JP Morgan Mortgage Trust, Ser. 2005-A3, Class 7CA1, 2.95%, due 6/25/35 µ Nomura Asset Acceptance Corp., Ser. 2007-2, Class A1A, 0.33%, due 4/25/47 74 µ 62 Opteum Mortgage Acceptance Corp., Ser. 2005-3, Class A1B, 0.47%, due 7/25/35 61 µ Residential Accredit Loans, Inc., Ser. 2005-QA10, Class A31, 3.86%, due 9/25/35 µ Residential Accredit Loans, Inc., Ser. 2006-QA1, Class A21, 3.92%, due 1/25/36 µ Residential Accredit Loans, Inc., Ser. 2006-QO7, Class 3A2, 0.42%, due 9/25/46 55 µ Commercial Mortgage-Backed (12.2%) Banc of America Commercial Mortgage, Inc., Ser. 2006-6, Class A4, 5.36%, due 10/10/45 Banc of America Commercial Mortgage, Inc., Ser. 2006-5, Class A4, 5.41%, due 9/10/47 Banc of America Commercial Mortgage, Inc., Ser. 2007-1, Class A4, 5.45%, due 1/15/49 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-3, Class A4, 5.53%, due 6/10/49 µØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-4, Class ASB, 5.71%, due 2/10/51 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW15, Class A4, 5.33%, due 2/11/44 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Class A4, 5.69%, due 6/11/50 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD4, Class A4, 5.32%, due 12/11/49 ØØ Commercial Mortgage Loan Trust, Ser. 2008-LS1, Class A4B, 6.00%, due 12/10/49 µØØ Commercial Mortgage Pass-Through Certificates, Ser. 2006-C8, Class A4, 5.31%, due 12/10/46 ØØ 82 Credit Suisse Mortgage Capital Certificates, Ser. 2007-TF2A, Class A1, 0.39%, due 4/15/22 78 ñµ 80 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C3, Class A4, 5.68%, due 6/15/39 91 µ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C4, Class A3, 5.47%, due 9/15/39 ØØ See Notes to Schedule of Investments 30 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C4, Class A4, 5.76%, due 9/15/39 $ µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Class A3, 5.38%, due 2/15/40 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A4, 5.70%, due 9/15/40 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2008-C1, Class A3, 6.07%, due 2/15/41 µ CW Capital Cobalt Ltd., Ser. 2007-C3, Class A4, 5.80%, due 5/15/46 µØØ DBUBS Mortgage Trust, Ser. 20011-LC1A, Class A1, 3.74%, due 11/10/46 ñ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 ØØ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG11, Class A4, 5.74%, due 12/10/49 ØØ GS Mortgage Securities Corp. II, Ser. 2006-GG8, Class A4, 5.56%, due 11/10/39 ØØ GS Mortgage Securities Corp. II, Ser. 2007-GG10, Class A4, 5.79%, due 8/10/45 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP9, Class A3, 5.34%, due 5/15/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB18, Class A4, 5.44%, due 6/12/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LDPX, Class A3, 5.42%, due 1/15/49 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A4, 5.81%, due 6/15/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class ASB, 5.69%, due 2/12/51 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD12, Class A4, 5.88%, due 2/15/51 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A4, 5.38%, due 8/12/48 ØØ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Class A4, 5.73%, due 6/12/50 µØØ Morgan Stanley Capital I, Ser. 2007-IQ14, Class A2, 5.61%, due 4/15/49 Morgan Stanley Capital I, Ser. 2007-IQ16, Class A4, 5.81%, due 12/12/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Class A3, 5.75%, due 6/15/49 µØØ Fannie Mae (13.3%) 22 Fannie Mae Grantor Trust, Ser. 2002-T5, Class A1, 0.45%, due 5/25/32 21 µ Pass-Through Certificates, 4.00%, due 12/1/41 Pass-Through Certificates, 4.50%, due 5/1/40 – 6/1/41 Pass-Through Certificates, 5.00%, due 3/1/21 – 8/1/38 Pass-Through Certificates, 5.50%, due 5/1/30 – 4/1/40 Pass-Through Certificates, 6.00%, due 11/1/15 – 11/1/38 71 Pass-Through Certificates, 8.50%, due 4/1/34 87 Pass-Through Certificates, 3.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 3.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Freddie Mac (19.9%) Federal Home Loan Bank, Bonds, 5.50%, due 7/15/36 ØØ Pass-Through Certificates, 2.56%, due 2/1/37 µ Pass-Through Certificates, 2.80%, due 4/1/37 µ Pass-Through Certificates, 4.00%, due 12/1/40 – 2/1/41 Pass-Through Certificates, 4.50%, due 1/1/38 – 7/1/41 Pass-Through Certificates, 5.00%, due 5/1/23 – 5/1/41 Pass-Through Certificates, 5.50%, due 5/1/35 – 11/1/38 Pass-Through Certificates, 6.00%, due 12/1/37 See Notes to Schedule of Investments 31 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ 20 Pass-Through Certificates, 6.50%, due 11/1/25 $ 23 Pass-Through Certificates, 3.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Total Mortgage-Backed Securities (Cost $128,984) Corporate Debt Securities (24.6%) Aerospace & Defense (0.3%) L-3 Communications Corp., Guaranteed Notes, 3.95%, due 11/15/16 ØØ Agriculture (1.0%) Altria Group, Inc., Guaranteed Notes, 2.85%, due 8/9/22 Lorillard Tobacco Co., Guaranteed Notes, 2.30%, due 8/21/17 Lorillard Tobacco Co., Guaranteed Notes, 8.13%, due 6/23/19 ØØ Reynolds American, Inc., Guaranteed Notes, 3.25%, due 11/1/22 Airlines (0.2%) Continental Airlines, Inc., Pass-Through Certificates, Ser. 2012-2, Class A, 4.00%, due 10/29/24 Banks (3.8%) Bank of America Corp., Senior Notes, 1.50%, due 10/9/15 BB&T Corp., Senior Unsecured Global Medium-Term Notes, Ser. C, 1.60%, due 8/15/17 Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 ØØ Goldman Sachs Group, Inc., Senior Notes, 3.30%, due 5/3/15 ØØ Goldman Sachs Group, Inc., Subordinated Notes, 6.75%, due 10/1/37 JPMorgan Chase & Co., Senior Unsecured Notes, 3.45%, due 3/1/16 JPMorgan Chase & Co., Senior Unsecured Notes, 2.00%, due 8/15/17 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, Ser. F, 5.63%, due 9/23/19 UnionBanCal Corp., Senior Unsecured Notes, 3.50%, due 6/18/22 US Bancorp, Subordinated Medium-Term Notes, 2.95%, due 7/15/22 ØØ Wells Fargo & Co., Senior Notes, 1.50%, due 7/1/15 ØØ Beverages (2.0%) Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 2.50%, due 7/15/22 ØØ Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 3.75%, due 7/15/42 Heineken NV, Senior Notes, 1.40%, due 10/1/17 ñ Heineken NV, Senior Unsecured Notes, 3.40%, due 4/1/22 ñ Pernod-Ricard SA, Senior Unsecured Notes, 2.95%, due 1/15/17 ñØØ Pernod-Ricard SA, Senior Unsecured Notes, 5.50%, due 1/15/42 ñØØ SABMiller Holdings, Inc., Guaranteed Notes, 3.75%, due 1/15/22 ñØØ Biotechnology (0.2%) Celgene Corp., Senior Unsecured Notes, 1.90%, due 8/15/17 See Notes to Schedule of Investments 32 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Commercial Services (0.5%) $ ERAC USA Finance LLC, Guaranteed Notes, 7.00%, due 10/15/37 $ ñØØ Computers (0.3%) Hewlett-Packard Co., Senior Unsecured Notes, 2.60%, due 9/15/17 Hewlett-Packard Co., Senior Unsecured Notes, 4.65%, due 12/9/21 ØØ Diversified Financial Services (2.7%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 3.00%, due 6/12/17 Ford Motor Credit Co. LLC, Senior Unsecured Notes, 4.25%, due 9/20/22 General Electric Capital Corp., Senior Unsecured Notes, 1.63%, due 7/2/15 ØØ General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 2.30%, due 4/27/17 ØØ General Electric Capital Corp., Senior Unsecured Notes, 3.15%, due 9/7/22 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Notes, 1.70%, due 1/15/20 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.25%, due 10/5/17 Electric (2.4%) Dominion Resources, Inc., Senior Unsecured Notes, Ser. C, 4.05%, due 9/15/42 Duke Energy Corp., Senior Unsecured Notes, 1.63%, due 8/15/17 Exelon Generation Co., LLC, Senior Unsecured Notes, 4.00%, due 10/1/20 ØØ Georgia Power Co., Senior Unsecured Notes, 4.30%, due 3/15/42 Pacific Gas & Electric Co., Senior Unsecured Notes, 4.45%, due 4/15/42 ØØ PPL Capital Funding, Inc., Guaranteed Notes, 3.50%, due 12/1/22 Progress Energy, Inc., Senior Unsecured Notes, 3.15%, due 4/1/22 Electronics (0.2%) Thermo Fisher Scientific, Inc., Senior Unsecured Notes, 1.85%, due 1/15/18 Food (0.3%) Kraft Foods Group, Inc., Senior Unsecured Notes, 5.00%, due 6/4/42 ñØØ Healthcare - Services (0.3%) UnitedHealth Group, Inc., Senior Unsecured Notes, 2.75%, due 2/15/23 WellPoint, Inc., Senior Unsecured Notes, 1.88%, due 1/15/18 Insurance (0.5%) Prudential Financial, Inc., Junior Subordinated Notes, 5.88%, due 9/15/42 µ Iron - Steel (0.2%) ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ØØ See Notes to Schedule of Investments 33 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Media (2.2%) $ DIRECTV Holdings LLC, Guaranteed Notes, 2.40%, due 3/15/17 $ ØØ DIRECTV Holdings LLC, Guaranteed Notes, 5.00%, due 3/1/21 DIRECTV Holdings LLC, Guaranteed Notes, 6.00%, due 8/15/40 ØØ NBCUniversal Media LLC, Senior Unsecured Notes, 6.40%, due 4/30/40 ØØ NBCUniversal Media LLC, Senior Unsecured Notes, 4.45%, due 1/15/43 Time Warner Cable, Inc., Guaranteed Notes, 8.75%, due 2/14/19 ØØ Time Warner Cable, Inc., Guaranteed Notes, 5.50%, due 9/1/41 ØØ Time Warner, Inc., Guaranteed Notes, 6.10%, due 7/15/40 ØØ Mining (0.8%) Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 3.55%, due 3/1/22 ØØ Rio Tinto Finance USA PLC, Guaranteed Notes, 1.63%, due 8/21/17 Rio Tinto Finance USA PLC, Guaranteed Notes, 2.88%, due 8/21/22 Miscellaneous Manufacturers (0.4%) General Electric Co., Senior Unsecured Notes, 2.70%, due 10/9/22 General Electric Co., Senior Unsecured Notes, 4.13%, due 10/9/42 Office - Business Equipment (0.2%) Xerox Corp., Senior Unsecured Notes, 4.50%, due 5/15/21 Oil & Gas (1.1%) Anadarko Petroleum Corp., Senior Unsecured Notes, 5.95%, due 9/15/16 ØØ Apache Corp., Senior Unsecured Notes, 4.75%, due 4/15/43 Marathon Oil Corp., Senior Unsecured Notes, 2.80%, due 11/1/22 Suncor, Inc., Senior Unsecured Notes, 6.50%, due 6/15/38 Pharmaceuticals (1.3%) AstraZeneca PLC, Senior Unsecured Notes, 1.95%, due 9/18/19 Express Scripts Holding Co., Guaranteed Notes, 2.65%, due 2/15/17 ñØØ Takeda Pharmaceutical Co. Ltd., Senior Unsecured Notes, 1.63%, due 3/17/17 ñØØ Pipelines (0.3%) Texas Eastern Transmission LP, Senior Unsecured Notes, 2.80%, due 10/15/22 ñ Retail (0.5%) Target Corp., Senior Unsecured Notes, 4.00%, due 7/1/42 ØØ Walgreen Co., Senior Unsecured Notes, 3.10%, due 9/15/22 See Notes to Schedule of Investments 34 Schedule of Investments Neuberger Berman Core Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Software (0.7%) $ Oracle Corp., Senior Unsecured Notes, 1.20%, due 10/15/17 $ Oracle Corp., Senior Unsecured Notes, 2.50%, due 10/15/22 Telecommunications (1.7%) America Movil SAB de CV, Senior Unsecured Notes, 3.13%, due 7/16/22 ØØ AT&T, Inc., Senior Unsecured Notes, 6.55%, due 2/15/39 ØØ Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 ØØ SK Telecom Co. Ltd., Senior Unsecured Notes, 2.13%, due 5/1/18 ñØ Telefonaktiebolaget LM Ericsson, Senior Unsecured Notes, 4.13%, due 5/15/22 Transportation (0.5%) CSX Corp., Senior Unsecured Notes, 4.10%, due 3/15/44 Norfolk Southern Corp., Senior Unsecured Notes, 3.95%, due 10/1/42 Total Corporate Debt Securities (Cost $67,703) Asset-Backed Securities (0.3%) Carrington Mortgage Loan Trust, Ser. 2006-NC3, Class A3, 0.36%, due 8/25/36 µ 15 Chase Funding Mortgage Loan Asset-Backed Certificates, Ser. 2004-1, Class 2A2, 0.67%, due 12/25/33 14 µ Citigroup Mortgage Loan Trust, Inc., Ser. 2006-WFH1, Class M2, 0.58%, due 1/25/36 55 µ 59 Countrywide Asset-Backed Certificates, Ser. 2006-BC1, Class 1A, 0.41%, due 4/25/36 47 µ 18 Credit-Based Asset Servicing and Securitization, Ser. 2005-CB5, Class AV2, 0.47%, due 8/25/35 17 µ Credit-Based Asset Servicing and Securitization, Ser. 2006-CB3, Class AV3, 0.38%, due 3/25/36 µ 36 Equifirst Mortgage Loan Trust, Ser. 2003-2, Class 3A3, 1.35%, due 9/25/33 33 µ 50 Fannie Mae Whole Loan, Ser. 2003-W5, Class A, 0.43%, due 4/25/33 48 µ 57 Household Home Equity Loan Trust, Ser. 2006-1, Class A1, 0.37%, due 1/20/36 55 µ 66 Household Home Equity Loan Trust, Ser. 2006-2, Class A2, 0.39%, due 3/20/36 64 µ HSI Asset Securitization Corp. Trust, Ser. 2006-WMC1, Class A2, 0.31%, due 7/25/36 56 µ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.76%, due 7/13/46 0 #µ* 28 Morgan Stanley Capital I, Ser. 2004-WMC3, Class B3, 4.26%, due 1/25/35 1 µ Option One Mortgage Loan Trust, Ser. 2006-2, Class 2A2, 0.31%, due 7/25/36 µ 10 Residential Asset Mortgage Products, Inc., Ser. 2003-RS2, Class AII, 0.89%, due 3/25/33 9 µ 9 Saxon Asset Securities Trust, Ser. 2004-1, Class A, 0.75%, due 3/25/35 7 µ 4 Specialty Underwriting & Residential Finance, Ser. 2003-BC1, Class A, 0.89%, due 1/25/34 3 µ Total Asset-Backed Securities (Cost $2,123) NUMBER OF SHARES Short-Term Investments (8.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $24,700) Total Investments (123.2%) (Cost $347,099) ## Liabilities, less cash, receivables and other assets [(23.2%)] )± Total Net Assets (100.0%) $ See Notes to Schedule of Investments 35 Schedule of Investments Neuberger Berman Floating Rate Income Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (90.6%) Aerospace & Defense (0.8%) $ Booz Allen Hamilton, Term Loan B, 4.50%, due 7/31/19 $ Sequa, Term Loan, 6.25%, due 12/3/14 Air Transport (0.4%) Delta Air Lines, Term Loan, 5.50%, due 4/20/17 All Telecom (4.8%) Cricket Communications, Inc., Term Loan, 4.75%, due 10/10/19 Crown Castle Operating Corp., Term Loan B, 4.00%, due 1/31/19 ¢^^ Intelsat Jackson Holdings, Term Loan B-1, 4.50%, due 4/2/18 ¢^^ Level 3 Financing Inc., Term Loan B2, due 8/1/19 ¢^^ Level 3 Financing Inc., Term Loan B, 5.25%, due 8/1/19 Metro PCS, Term Loan B-3, 4.00%, due 3/19/18 Syniverse Technologies, Term Loan, 5.00%, due 4/23/19 Windstream Corp., Term Loan B-3, 4.00%, due 8/8/19 ¢^^ Automotive (3.4%) Allison Transmission, Term Loan B-3, 4.25%, due 8/23/19 ¢^^ Chrysler Automotive, Term Loan B, 6.00%, due 5/24/17 ¢^^ Federal Mogul, Term Loan B, due 12/29/14 ¢^^ Federal Mogul, Term Loan C, due 12/28/15 ¢^^ Goodyear Tire & Rubber Company, Second Lien Term Loan, 4.75%, due 4/30/19 Navistar International, Term Loan B, 7.00%, due 8/17/17 Building & Development (2.5%) Capital Automotive LP, Term Loan B, 5.25%, due 3/11/17 ¢^^ Custom Building Products, Term Loan, 5.75%, due 3/19/15 Goodman Global Inc., First Lien Term Loan, 5.75%, due 10/28/16 Realogy Corporation, Term Loan, 4.46%, due 10/10/16 ¢^^ Realogy Corporation, Letter of Credit, 4.55%, due 10/10/16 ¢^^ Business Equipment & Services (8.4%) Acosta Inc., Term Loan D, 5.00%, due 3/2/18 ¢^^ Advantage Sales & Marketing, Second Lien Term Loan, 9.25%, due 6/18/18 Brand Services, Inc., Term Loan, due 10/16/16 ¢^^ Brickman Group Holdings, Inc., Term Loan B-1, 5.50%, due 10/14/16 Brock Holdings III, First Lien Term Loan, 6.00%, due 3/16/17 Brock Holdings III, Second Lien Term Loan, 10.00%, due 3/16/18 Ñ Ceridian Corp., Term Loan, 5.96%, due 5/9/17 ¢^^ KAR Auction Services, Term Loan, 5.00%, due 5/19/17 Kronos, Term Loan B, due 10/31/19 ¢^^ Kronos, Second Lien Term Loan, due 4/30/20 ¢^^ See Notes to Schedule of Investments 36 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ McJunkin Corporation, Term Loan B, due 11/18/19 $ Ñ¢^^ Monitronics, Term Loan, 5.50%, due 3/23/18 Protection One, Term Loan B-1, 5.75%, due 3/16/19 Quintiles Transnational Corp., Term Loan B, 5.00%, due 6/8/18 SymphonyIRI Group, Inc., Term Loan, 5.00%, due 12/1/17 West Corp., Term Loan B-6, 5.75%, due 6/30/18 Cable & Satellite Television (2.3%) Cequel Communications, LLC, Term Loan, 4.00%, due 2/14/19 ¢^^ Charter Communications Operating LLC, Term Loan D, 4.00%, due 5/15/19 Rovi Corp., Term Loan B-2, 4.00%, due 3/31/19 UPC Distribution, Term Loan AB, 4.75%, due 12/31/17 Wave Division Holdings, Inc., Term Loan, 5.50%, due 9/30/19 ¢^^ Chemicals & Plastics (2.1%) Hexion Specialty Chemicals, Term Loan C1B, due 5/5/15 ¢^^ Hexion Specialty Chemicals, Term Loan C2B, due 5/5/15 ¢^^ Ineos Holdings, Term Loan, 6.50%, due 5/4/18 7 Momentive Performance Materials, Term Loan B-1B, 3.50%, due 5/5/15 7 OM Group Inc., Term Loan B, 5.75%, due 8/2/17 Taminco Global Chemical, Term Loan B-1, 5.25%, due 2/15/19 Trinseo Materials OP SCA, Term Loan, 8.00%, due 8/2/17 Univar Inc., Term Loan B, 3.50% & 5.00%, due 6/30/17 Clothing - Textiles (0.5%) Wolverine Worldwide, Term Loan B, due 10/9/19 ¢^^ Conglomerates (0.7%) Wilsonart, LLC, Term Loan B, due 11/1/19 ¢^^ Containers & Glass Products (1.8%) Exopack, Term Loan B, 6.50%, due 5/31/17 Ñ Reynolds Group, Term Loan, due 9/28/18 ¢^^ Sealed Air, Term Loan B, 4.75%, due 10/3/18 Cosmetics - Toiletries (0.5%) Prestige Brands, Term Loan B, 5.25%, due 1/31/19 Yankee Candle Company, Term Loan, 5.25%, due 4/2/19 Drugs (1.2%) Par Pharmaceutical Companies, Inc., Term Loan B, 5.00%, due 9/28/19 Warner Chilcott Company, Inc., Term Loan B-1, 4.25%, due 3/15/18 ¢^^ See Notes to Schedule of Investments 37 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Warner Chilcott Company, Inc., Term Loan B-1, 4.25%, due 3/15/18 $ ¢^^ Warner Chilcott Company, Inc., Term Loan B-2, 4.25%, due 3/15/18 ¢^^ Warner Chilcott Company, Inc., Term Loan B-3, 4.25%, due 3/15/18 ¢^^ Ecological Services & Equipment (0.7%) ADS Waste Holdings, Inc., Term Loan B, 5.25%, due 9/11/19 ¢^^ Electronics - Electrical (6.4%) BOC Edwards, First Lien Term Loan, 5.50%, due 5/31/16 CommScope, Term Loan, 4.25%, due 1/14/18 Epicor Software Corp., Term Loan B, 5.00%, due 5/16/18 Freescale Semiconductor, Term Loan B-2, 6.00%, due 2/28/19 Genesys, Term Loan, 6.75%, due 1/31/19 Go Daddy, Term Loan B-1, 5.50%, due 12/17/18 Hyland Software, Term Loan B, due 10/31/19 ¢^^ NXP Funding, Term Loan A-2, 5.50%, due 3/3/17 ¢^^ NXP Funding, Term Loan B, 5.25%, due 3/19/19 ¢^^ Paradigm, First Lien Term Loan B, 6.50%, due 7/30/19 SkillSoft, Term Loan, 5.00%, due 5/26/17 ¢^^ Sophia LP, Term Loan, 6.25%, due 7/19/18 Equipment Leasing (1.6%) AWAS Fin Lux 2012 SA, Term Loan B, 5.25%, due 6/10/16 AWAS Fin Lux 2012 SA, Term Loan, 4.75%, due 7/16/18 Ñ International Lease Finance Co., Term Loan, 5.00%, due 6/30/17 Financial Intermediaries (7.3%) American Capital, Senior Secured Term Loan, 5.50%, due 8/22/16 CITCO, Term Loan, 5.50%, due 6/29/18 ¢^^ First Data Corporation, Term Loan B, 5.21%, due 9/24/18 First Data Corporation, Term Loan, due 3/26/18 ¢^^ First Data Corporation, Term Loan, 5.21%, due 3/24/17 HarbourVest Partners, Term Loan, 6.25%, due 12/19/16 Mondrian Investment, Term Loan, 5.50%, due 7/12/18 Nuveen Investments Inc., First Lien Term Loan, 7.25%, due 5/13/17 Nuveen Investments Inc., First Lien Term Loan, 5.86%, due 5/13/17 Ocwen Financial, Term Loan, 5.50%, due 9/1/16 Residential Capital, Term Loan A-1, 5.00%, due 11/18/13 Residential Capital, Term Loan A-2, 6.75%, due 11/18/13 Royalty Pharma, Term Loan, 4.00%, due 11/9/18 Ñ Springleaf, Term Loan, 5.50%, due 5/10/17 Walter Investments, First Lien Term Loan, 7.75%, due 6/30/16 Food & Drug Retailers (0.7%) Rite Aid Corp., Term Loan 5, 4.50%, due 3/3/18 See Notes to Schedule of Investments 38 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Food Products (1.5%) $ Del Monte Corp., Term Loan, 4.50%, due 3/8/18 $ Pinnacle Foods Finance LLC, Term Loan F, 4.75%, due 10/17/18 Pinnacle Foods Finance LLC, Term Loan E, 4.75%, due 10/17/18 ¢^^ Food Service (1.4%) OSI Restaurant Partners, Term Loan B, due 10/23/19 ¢^^ US Foodservice Inc., Term Loan, 5.75%, due 3/31/17 US Foodservice Inc., Term Loan, 5.75%, due 3/31/17 Health Care (9.6%) Aurora Diagnostics, Term Loan B, 6.25%, due 5/26/16 Bausch & Lomb, Term Loan, 5.25%, due 5/17/19 ¢^^ CareStream Health Inc., Term Loan, 5.00%, due 2/25/17 DaVita, Inc., Term Loan B2, due 8/1/19 ¢^^ EMS, Term Loan, 5.25%, due 5/25/18 ¢^^ Grifols, Term Loan B, 4.50%, due 6/1/17 ¢^^ Health Management Associates Inc., Term Loan B, 4.50%, due 11/16/18 Hologic, Term Loan B, 4.50%, due 8/1/19 IASIS Healthcare Corporation, Term Loan B, 5.00%, due 5/3/18 Immucor, Term Loan B-1, 5.75%, due 8/19/18 ¢^^ IMS Health Incorporated, Term Loan B, due 8/26/17 ¢^^ Pharmaceutical Product Development, Inc., Term Loan, 6.25%, due 12/5/18 Sheridan Healthcare, Inc., First Lien Term Loan, 6.00%, due 6/29/18 United Surgical Partners, Term Loan B, 6.00%, due 4/3/19 Valeant Pharmaceuticals International, Inc., Term Loan B, due 2/13/19 ¢^^ Home Furnishings (1.2%) AOT Bedding Super Holdings, LLC, Term Loan B, due 9/20/19 ¢^^ Industrial Equipment (2.8%) Colfax, Term Loan B, 4.75%, due 9/12/18 Generac Power Systems Inc., Term Loan, 6.25%, due 5/30/18 Husky Injection Molding, Term Loan B, 5.75%, due 7/2/18 Rexnord Corp., Term Loan B, 4.50%, due 4/1/18 ¢^^ Terex Corp., Term Loan, due 4/28/17 ¢^^ Terex Corp., Term Loan, 4.50%, due 4/28/17 Insurance (0.2%) Sedgwick Holdings Inc., Term Loan B, 5.00%, due 12/31/16 Leisure Goods - Activities - Movies (1.6%) Bombardier Recreational Products Inc., Term Loan B-2, 4.47%, due 6/28/16 ¢^^ EMI Publishing, Term Loan B, 5.50%, due 6/29/18 See Notes to Schedule of Investments 39 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Six Flags Theme Parks Inc., Term Loan B, 4.25%, due 12/20/18 $ Lodging & Casinos (4.5%) Boyd Gaming Corporation, Term Loan, 6.00%, due 12/17/15 Cannery Casinos, Term Loan B, due 9/25/18 ¢^^ Cannery Casinos, Second Lien Term Loan, 10.00%, due 9/12/19 Mohegan Tribal Gaming Authority, Term Loan A, due 3/31/15 ¢^^ Peninsula Gaming, Term Loan B, due 5/16/17 ¢^^ Penn National Gaming, Term Loan B, 4.00%, due 7/14/18 Station Casinos, Term Loan B-2, 4.21%, due 6/17/16 Station Casinos, Term Loan B, 5.50%, due 9/7/19 Nonferrous Metals - Minerals (2.6%) Arch Coal, Term Loan, 5.75%, due 5/16/18 Fairmount Minerals, Term Loan B, 5.25%, due 3/15/17 FMG Resources, Term Loan, due 10/18/17 ¢^^ Oil & Gas (3.5%) Chesapeake Energy, Term Loan B, 8.50%, due 12/2/17 Everest Acquisition LLC, Term Loan B-1, 5.00%, due 5/24/18 ¢^^ Everest Acquisition LLC, Term Loan B2, due 4/1/19 Ñ¢^^ Frac Tech, Term Loan, 8.50%, due 5/6/16 Plains Exploration & Production Company, Term Loan B, due 11/30/19 ¢^^ Samson Investment Company, Second Lien Term Loan, 6.00%, due 9/25/18 Publishing (1.4%) Getty Images, Term Loan, due 10/18/19 ¢^^ IWCO Direct, Term Loan, 3.59%, due 8/7/14 IWCO Direct, Term Loan DD, 3.59%, due 8/7/14 Radio & Television (2.9%) Clear Channel, Term Loan A, 3.61%, due 7/30/14 ¢^^ Cumulus Media, First Lien Term Loan, 5.75%, due 9/16/18 ¢^^ Formula One, Term Loan B2, due 4/30/19 ¢^^ FoxCo Acquisition, Term Loan, 5.50%, due 7/14/17 ¢^^ Univision Communications Inc., First Lien Term Loan, 4.46%, due 3/31/17 Retailers (except food & drug) (7.7%) 99¢ Only Stores, Term Loan B-1, 5.25%, due 1/11/19 ¢^^ Amscan Holdings, Inc., Term Loan, 5.75%, due 7/27/19 Bass Pro Shops, Term Loan, 5.25%, due 6/13/17 See Notes to Schedule of Investments 40 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ BJ's Wholesale Club, First Lien Term Loan, 5.75%, due 9/26/19 $ David's Bridal, Term Loan, due 10/11/19 ¢^^ Leslie's Poolmart, Term Loan B, 5.25%, due 10/16/19 †† Lord & Taylor, Term Loan B, 4.50%, due 1/11/19 Michaels Stores Inc., Term Loan B-3, due 7/31/16 ¢^^ Michaels Stores Inc., Term Loan B-2, 4.94%, due 7/31/16 Neiman Marcus Group Inc., Term Loan, 4.75%, due 5/16/18 PETCO Animal Supply Inc., Term Loan, 4.50%, due 11/24/17 Pilot Travel Centers, Term Loan B, 4.25%, due 8/7/19 Toys R US Delaware Inc, Term Loan, 6.00%, due 9/1/16 Toys R US Delaware Inc, Term Loan B2, 5.25%, due 5/25/18 ¢^^ Steel (0.7%) International Mill Services, Inc., Term Loan, 5.75%, due 3/20/19 Ñ Surface Transport (0.4%) Avis Budget Car Rental, Term Loan C, 4.25%, due 3/15/19 ¢^^ Utilities (2.5%) Calpine Corporation, Term Loan B3, due 9/30/19 ¢^^ Calpine Corporation, Term Loan, 4.50%, due 4/1/18 ¢^^ Essential Power, Term Loan, 5.50%, due 8/8/19 Ñ GenOn Energy, Term Loan, 6.50%, due 12/4/17 66 Longview Power, Letter of Credit, 0.23%, due 2/28/14 56 Longview Power, Term Loan, 7.25%, due 10/31/17 Total Bank Loan Obligations (Cost $262,904) Corporate Debt Securities (5.9%) Airlines (0.2%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñ Chemicals (1.6%) Hexion US Finance Corp., Senior Secured Notes, 6.63%, due 4/15/20 Momentive Performance Materials, Inc., Senior Secured Notes, 10.00%, due 10/15/20 ñ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ØØ Momentive Performance Materials, Inc., Senior Secured Notes, 8.88%, due 10/15/20 ñ Consumer - Commercial Lease Financing (0.6%) CIT Group, Inc., Senior Unsecured Notes, Ser. C, 5.25%, due 4/1/14 ñ CIT Group, Inc., Senior Unsecured Notes, 6.63%, due 4/1/18 ñ See Notes to Schedule of Investments 41 Schedule of Investments Neuberger Berman Floating Rate Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Electronics (0.3%) $ Ceridian Corp., Senior Secured Notes, 8.88%, due 7/15/19 $ ñ Health Facilities (1.6%) CHS/Community Health Systems, Inc., Senior Secured Notes, 5.13%, due 8/15/18 HCA, Inc., Senior Secured Notes, 5.88%, due 3/15/22 HCA, Inc., Senior Secured Notes, 4.75%, due 5/1/23 Media - Broadcast (0.3%) Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñØØ Packaging (0.5%) Reynolds Group Issuer, Inc., Senior Secured Notes, 5.75%, due 10/15/20 ñ Software - Services (0.8%) First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñ First Data Corp., Senior Secured Notes, 6.75%, due 11/1/20 ñ Total Corporate Debt Securities (Cost $17,258) NUMBER OF SHARES Short-Term Investments (19.9%) State Street Institutional Government Money Market Fund Institutional Class State Street Institutional Liquid Reserves Fund Institutional Class ØØ Total Short-Term Investments (Cost $58,250) Total Investments (116.4%) (Cost $338,412) ## Liabilities, less cash, receivables and other assets [(16.4%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 42 Schedule of Investments Neuberger Berman High Income Bond Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (13.3%) All Telecom (2.0%) $ Crown Castle Operating Corp., Term Loan B, 4.00%, due 1/31/19 $ Intelsat Jackson Holdings, Term Loan B-1, 4.50%, due 4/2/18 Level 3 Financing, Inc., Term Loan B, 5.25%, due 8/1/19 ¢^^ Level 3 Financing, Inc., Term Loan B2, due 8/1/19 ¢^^ Syniverse Technologies, Term Loan, 5.00%, due 4/23/19 Windstream Corp., Term Loan B-3, due 8/8/19 ¢^^ Automotive (1.7%) Chrysler Automotive, Term Loan B, 6.00%, due 5/24/17 Goodyear Tire & Rubber Company, Second Lien Term Loan, 4.75%, due 4/30/19 Navistar International, Term Loan B, 7.00%, due 8/15/17 ¢^^ Building & Development (0.7%) Realogy Corporation, Term Loan, 4.46%, due 10/10/16 Business Equipment & Services (0.5%) Ceridian Corp., Term Loan, 5.96%, due 5/9/17 Monitronics, Term Loan, 5.50%, due 3/23/18 Cable & Satellite Television (0.9%) Cequel Communications, LLC, Term Loan, due 2/14/19 ¢^^ Charter Communications Operating LLC, Term Loan D, 4.00%, due 5/15/19 Wave Division Holdings, Inc., Term Loan, due 9/30/19 ¢^^ Ecological Services & Equipment (0.2%) ADS Waste Holdings, Inc., Term Loan B, 5.25%, due 9/28/19 ¢^^ Electronics - Electrical (0.2%) Sophia LP, Term Loan, 6.25%, due 7/19/18 Financial Intermediaries (1.2%) First Data Corporation, Term Loan, 5.21%, due 3/24/17 Springleaf, Term Loan, 5.50%, due 5/10/17 Health Care (1.9%) DaVita, Inc., Term Loan B2, due 8/1/19 ¢^^ EMS, Term Loan, 5.25%, due 5/25/18 HCA Inc., Term Loan B2, 3.61%, due 3/31/17 See Notes to Schedule of Investments 43 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Hologic, Term Loan B, 4.50%, due 8/1/19 $ Pharmaceutical Product Development, Inc., Term Loan, 6.25%, due 12/5/18 United Surgical Partners, Term Loan B, 6.00%, due 4/3/19 ¢^^ Valeant Pharmaceuticals International, Inc., Term Loan B, due 9/12/19 ¢^^ Industrial Equipment (0.1%) Generac Power Systems Inc., Term Loan, due 5/30/18 ¢^^ Lodging & Casinos (1.4%) Ceasers Entertainment Operating Co., Term Loan B5, 4.46%, due 1/28/18 Graton Resort & Casino, Term Loan B, 9.00%, due 8/3/18 Station Casinos, Term Loan B-2, 4.21%, due 6/17/16 Nonferrous Metals - Minerals (0.9%) Arch Coal, Term Loan, 5.75%, due 5/16/18 FMG Resources, Term Loan, due 10/18/17 ¢^^ Oil & Gas (0.1%) Chesapeake Energy, Term Loan B, 8.50%, due 12/2/17 Publishing (0.2%) Cengage Learning, Term Loan B1, 5.72%, due 7/31/17 Radio & Television (0.3%) Clear Channel, Term Loan A, 3.61%, due 7/30/14 Univision Communications Inc., First Lien Term Loan, 4.46%, due 3/31/17 Retailers (except food & drug) (0.6%) Amscan Holdings, Inc., Term Loan, 5.75%, due 7/27/19 Toys R US Delaware Inc., Term Loan B3, 5.25%, due 5/25/18 ¢^^ Utilities (0.4%) Calpine Corporation, Term Loan, 4.50%, due 4/1/18 Total Bank Loan Obligations (Cost $425,663) See Notes to Schedule of Investments 44 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Corporate Debt Securities (83.3%) Airlines (0.7%) $ Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 $ ñØØ United Airlines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñØØ United Airlines, Inc., Pass-Through Certificates, Ser. 2009-2, Class A, 9.75%, due 1/15/17 Auto Loans (0.5%) General Motors Financial Co., Inc., Guaranteed Notes, 4.75%, due 8/15/17 ñ Automakers (0.6%) Chrysler Group LLC/CG Co-Issuer, Inc., Secured Notes, 8.00%, due 6/15/19 Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 Ford Motor Co., Senior Unsecured Notes, 8.90%, due 1/15/32 Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 Banking (1.7%) Ally Financial, Inc., Guaranteed Notes, 5.50%, due 2/15/17 ØØ Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 ØØ Ally Financial, Inc., Subordinated Notes, 8.00%, due 12/31/18 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Ally Financial, Inc., Guaranteed Notes, 7.50%, due 9/15/20 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 11/1/31 ØØ Beverages (0.1%) Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 9/1/16 Building & Construction (0.8%) Beazer Homes USA, Inc., Guaranteed Notes, 9.13%, due 5/15/19 D.R. Horton, Inc., Guaranteed Notes, 4.38%, due 9/15/22 Lennar Corp., Guaranteed Notes, 4.75%, due 12/15/17 ñ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 1/15/21 Building Materials (1.3%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 Ply Gem Industries, Inc., Senior Secured Notes, 8.25%, due 2/15/18 USG Corp., Senior Unsecured Notes, 9.75%, due 1/15/18 ØØ USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñ Chemicals (3.1%) Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 LyondellBasell Industries NV, Senior Unsecured Notes, 5.00%, due 4/15/19 ØØ See Notes to Schedule of Investments 45 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ LyondellBasell Industries NV, Senior Unsecured Notes, 6.00%, due 11/15/21 $ ØØ Momentive Performance Materials, Inc., Senior Secured Notes, 10.00%, due 10/15/20 ñØØ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ØØ MPM Escrow LLC/MPM Finance Escrow Corp., Senior Secured Notes, 8.88%, due 10/15/20 ñ Computer Hardware (0.3%) Seagate HDD Cayman, Guaranteed Notes, 7.00%, due 11/1/21 Consumer - Commercial Lease Financing (4.1%) CIT Group, Inc., Senior Unsecured Notes, 4.25%, due 8/15/17 CIT Group, Inc., Senior Unsecured Notes, 6.63%, due 4/1/18 ñ CIT Group, Inc., Senior Unsecured Notes, 5.50%, due 2/15/19 ñ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 6.63%, due 11/15/13 Int'l Lease Finance Corp., Senior Secured Notes, 6.50%, due 9/1/14 ñ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 Int'l Lease Finance Corp., Senior Unsecured Notes, 5.88%, due 4/1/19 Int'l Lease Finance Corp., Senior Unsecured Notes, 6.25%, due 5/15/19 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 1/15/22 Consumer Products (0.1%) Alphabet Holding Co., Inc., Senior Unsecured Notes, 7.75%, due 11/1/17 ñc Department Stores (1.1%) Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 Electric - Generation (2.0%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñØØ Calpine Corp., Senior Secured Notes, 7.88%, due 7/31/20 ñØØ NRG Energy, Inc., Guaranteed Notes, 8.50%, due 6/15/19 NRG Energy, Inc., Guaranteed Notes, 8.25%, due 9/1/20 NRG Energy, Inc., Guaranteed Notes, 7.88%, due 5/15/21 Electric - Integrated (0.8%) CMS Energy Corp., Senior Unsecured Notes, 4.25%, due 9/30/15 CMS Energy Corp., Senior Unsecured Notes, 6.55%, due 7/17/17 CMS Energy Corp., Senior Unsecured Notes, 5.05%, due 2/15/18 IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñ IPALCO Enterprises, Inc., Senior Secured Notes, 5.00%, due 5/1/18 Electronics (2.1%) Amkor Technology, Inc., Guaranteed Notes, 6.38%, due 10/1/22 ñ Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 See Notes to Schedule of Investments 46 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Ceridian Corp., Guaranteed Notes, 12.25%, due 11/15/15 $ c Ceridian Corp., Senior Secured Notes, 8.88%, due 7/15/19 ñ Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ Energy - Exploration & Production (10.6%) Chesapeake Energy Corp., Guaranteed Notes, 9.50%, due 2/15/15 Chesapeake Energy Corp., Guaranteed Notes, 6.50%, due 8/15/17 Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 Cimarex Energy Co., Guaranteed Notes, 5.88%, due 5/1/22 Continental Resources, Inc., Guaranteed Notes, 5.00%, due 9/15/22 ñ EP Energy LLC/Everest Acquisition Finance, Inc., Guaranteed Notes, 7.75%, due 9/1/22 ñ Everest Acquisition LLC, Senior Unsecured Notes, 9.38%, due 5/1/20 ñ EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 7.50%, due 9/15/20 ñ Linn Energy LLC, Guaranteed Notes, 6.25%, due 11/1/19 ñ Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 Newfield Exploration Co., Senior Unsecured Notes, 5.75%, due 1/30/22 Newfield Exploration Co., Senior Unsecured Notes, 5.63%, due 7/1/24 Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 Plains Exploration & Production Co., Guaranteed Notes, 6.13%, due 6/15/19 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.50%, due 11/15/20 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 Plains Exploration & Production Co., Guaranteed Notes, 6.75%, due 2/1/22 Plains Exploration & Production Co., Guaranteed Notes, 6.88%, due 2/15/23 Range Resources Corp., Guaranteed Notes, 8.00%, due 5/15/19 Range Resources Corp., Guaranteed Notes, 5.75%, due 6/1/21 Range Resources Corp., Guaranteed Notes, 5.00%, due 8/15/22 SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 2/15/23 ñ WPX Energy, Inc., Senior Unsecured Notes, 5.25%, due 1/15/17 WPX Energy, Inc., Senior Unsecured Notes, 6.00%, due 1/15/22 Food & Drug Retailers (0.7%) Rite Aid Corp., Secured Notes, 7.50%, due 3/1/17 Rite Aid Corp., Guaranteed Notes, 9.50%, due 6/15/17 Rite Aid Corp., Secured Notes, 10.25%, due 10/15/19 Rite Aid Corp., Senior Secured Notes, 8.00%, due 8/15/20 Gaming (3.7%) Boyd Acquisition Sub LLC/Boyd Acquisition Finance Corp., Guaranteed Notes, 8.38%, due 2/15/18 ñ Boyd Gaming Corp., Senior Subordinated Notes, 7.13%, due 2/1/16 CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñ CityCenter Holdings LLC, Secured Notes, 10.75%, due 1/15/17 c See Notes to Schedule of Investments 47 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Graton Economic Development Authority, Senior Secured Notes, 9.63%, due 9/1/19 $ ñ MGM Mirage, Inc., Senior Secured Notes, 10.38%, due 5/15/14 MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 MGM Resorts Int'l, Guaranteed Notes, 6.75%, due 10/1/20 ñ MGM Resorts Int'l, Guaranteed Notes, 7.75%, due 3/15/22 Mohegan Tribal Gaming Authority, Secured Notes, 10.50%, due 12/15/16 ñ Mohegan Tribal Gaming Authority, Guaranteed Notes, 11.00%, due 9/15/18 ñ Pinnacle Entertainment, Inc., Guaranteed Notes, 7.75%, due 4/1/22 Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Wynn Las Vegas LLC, 1st Mortgage, 7.75%, due 8/15/20 Gas Distribution (4.6%) Access Midstream Partner L.P., Guaranteed Notes, 5.88%, due 4/15/21 Access Midstream Partner L.P., Guaranteed Notes, 6.13%, due 7/15/22 AmeriGas Finance LLC, Guaranteed Notes, 6.75%, due 5/20/20 AmeriGas Finance LLC, Guaranteed Notes, 7.00%, due 5/20/22 El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 El Paso Corp., Senior Unsecured Notes, 7.25%, due 6/1/18 El Paso Corp., Senior Unsecured Global Medium-Term Notes, 7.75%, due 1/15/32 El Paso Energy Corp., Senior Unsecured Global Medium-Term Notes, 7.80%, due 8/1/31 Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 Kinder Morgan Finance Co., Senior Secured Notes, 6.00%, due 1/15/18 ñ MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 Suburban Propane Partners L.P./Suburban Energy Finance Corp., Senior Unsecured Notes, 7.50%, due 10/1/18 ñ Suburban Propane Partners L.P./ Suburban Energy Finance Corp., Senior Unsecured Notes, 7.38%, due 8/1/21 ñ Health Facilities (4.8%) CHS/Community Health Systems, Inc., Senior Secured Notes, 5.13%, due 8/15/18 Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 Columbia/HCA Corp., Senior Unsecured Notes, 7.69%, due 6/15/25 Columbia/HCA Corp., Senior Unsecured Notes, 7.05%, due 12/1/27 DaVita, Inc., Guaranteed Notes, 5.75%, due 8/15/22 HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 HCA, Inc., Senior Secured Notes, 6.50%, due 2/15/20 HCA, Inc., Senior Secured Notes, 7.88%, due 2/15/20 HCA, Inc., Senior Secured Notes, 4.75%, due 5/1/23 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 5.88%, due 3/15/24 Tenet Healthcare Corp., Senior Unsecured Notes, 9.25%, due 2/1/15 Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 Tenet Healthcare Corp., Senior Secured Notes, 4.75%, due 6/1/20 ñ United Surgical Partners Int'l, Inc., Guaranteed Notes, 9.00%, due 4/1/20 Universal Health Services, Inc., Senior Secured Notes, 7.13%, due 6/30/16 See Notes to Schedule of Investments 48 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Hotels (0.5%) $ Host Hotels & Resorts L.P., Unsubordinated Notes, Ser. W, 5.88%, due 6/15/19 $ Host Hotels & Resorts L.P., Senior Unsecured Notes, 6.00%, due 10/1/21 Investments & Misc. Financial Services (1.6%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 ñ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (0.2%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 Machinery (1.4%) Case New Holland, Inc., Guaranteed Notes, 7.88%, due 12/1/17 CNH Capital LLC, Senior Notes, 3.88%, due 11/1/15 ñ Terex Corp., Senior Subordinated Notes, 8.00%, due 11/15/17 Terex Corp., Guaranteed Notes, 6.50%, due 4/1/20 The Manitowoc Co., Inc., Guaranteed Notes, 9.50%, due 2/15/18 The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 Media - Broadcast (2.5%) AMC Networks, Inc., Guaranteed Notes, 7.75%, due 7/15/21 Clear Channel Communications, Inc., Senior Unsecured Notes, 5.50%, due 9/15/14 Clear Channel Communications, Inc., Guaranteed Notes, 10.75%, due 8/1/16 Cumulus Media Holdings, Inc., Guaranteed Notes, 7.75%, due 5/1/19 Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñ Univision Communications, Inc., Guaranteed Notes, 8.50%, due 5/15/21 ñ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñ Media - Cable (4.1%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 25 CCO Holdings LLC, Guaranteed Notes, 7.88%, due 4/30/18 27 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 Cequel Communications Escrow 1 LLC/Cequel Communications Escrow Capital Corp., Senior Unsecured Notes, 6.38%, due 9/15/20 ñ Cequel Communications Holdings I LLC/Cequel Capital Corp., Senior Unsecured Notes, 8.63%, due 11/15/17 ñ CSC Holdings LLC, Senior Unsecured Notes, 7.63%, due 7/15/18 CSC Holdings LLC, Senior Unsecured Notes, 6.75%, due 11/15/21 ñ DISH DBS Corp., Guaranteed Notes, 7.75%, due 5/31/15 DISH DBS Corp., Guaranteed Notes, 4.63%, due 7/15/17 DISH DBS Corp., Guaranteed Notes, 6.75%, due 6/1/21 DISH DBS Corp., Guaranteed Notes, 5.88%, due 7/15/22 See Notes to Schedule of Investments 49 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ EchoStar DBS Corp., Guaranteed Notes, 7.13%, due 2/1/16 $ EchoStar DBS Corp., Guaranteed Notes, 6.63%, due 10/1/14 Media - Services (1.2%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 7.63%, due 3/15/20 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 WMG Acquisition Corp., Senior Secured Notes, 6.00%, due 1/15/21 ñØ Medical Products (0.8%) Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.63%, due 7/31/19 ñ Fresenius Medical Care US Finance II, Inc., Guaranteed Notes, 5.88%, due 1/31/22 ñ Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.50%, due 9/15/18 ñ Hologic, Inc., Guaranteed Notes, 6.25%, due 8/1/20 ñ Metals - Mining Excluding Steel (2.4%) Arch Coal, Inc., Guaranteed Notes, 7.25%, due 10/1/20 Arch Coal, Inc., Guaranteed Notes, 7.25%, due 6/15/21 FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñ FMG Resources (August 2006) Pty Ltd., Senior Unsecured Notes, 6.00%, due 4/1/17 ñ FMG Resources (August 2006) Pty Ltd., Senior Unsecured Notes, 6.88%, due 4/1/22 ñ FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 8.25%, due 11/1/19 ñ Peabody Energy Corp., Guaranteed Notes, 6.00%, due 11/15/18 Packaging (4.6%) Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 Berry Plastics Corp., Secured Notes, 9.75%, due 1/15/21 Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 Reynolds Group Issuer, Inc., Guaranteed Notes, 9.88%, due 8/15/19 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 ØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 5.75%, due 10/15/20 ñ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 Pharmaceuticals (1.7%) Endo Pharmaceuticals Holdings, Inc., Guaranteed Notes, 7.00%, due 7/15/19 Jaguar Holding Co., Senior Notes, 9.38%, due 10/15/17 ñc Jaguar Holding Co., Senior Unsecured Notes, 9.50%, due 12/1/19 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñ Valeant Pharmaceuticals Int'l, Senior Notes, 6.38%, due 10/15/20 ñ VPI Escrow Corp., Guaranteed Notes, 6.38%, due 10/15/20 ñ See Notes to Schedule of Investments 50 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Printing & Publishing (3.6%) $ Cengage Learning Acquisitions, Inc., Senior Secured Notes, 11.50%, due 4/15/20 $ ñ Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.60%, due 8/15/16 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, due 5/15/18 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.25%, due 3/15/19 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 7.63%, due 6/15/20 Real Estate Dev. & Mgt. (0.3%) Realogy Corp., Senior Secured Notes, 7.63%, due 1/15/20 ñ Software - Services (2.7%) Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Guaranteed Notes, 11.25%, due 3/31/16 First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñØØ First Data Corp., Senior Secured Notes, 6.75%, due 11/1/20 ñ Sophia, L.P., Guaranteed Notes, 9.75%, due 1/15/19 ñ SunGard Data Systems, Inc., Guaranteed Notes, 7.38%, due 11/15/18 SunGard Data Systems, Inc., Guaranteed Notes, 6.63%, due 11/1/19 ñØ SunGard Data Systems, Inc., Guaranteed Notes, 7.63%, due 11/15/20 ØØ Syniverse Holdings, Inc., Guaranteed Notes, 9.13%, due 1/15/19 Specialty Retail (1.6%) Limited Brands, Inc., Guaranteed Notes, 8.50%, due 6/15/19 PC Merger Sub, Inc., Senior Notes, 8.88%, due 8/1/20 ñ Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 Toys "R" Us Property Co. II LLC, Senior Secured Notes, 8.50%, due 12/1/17 Steel Producers - Products (1.0%) ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ArcelorMittal, Senior Unsecured Notes, 5.50%, due 8/5/20 ArcelorMittal, Senior Unsecured Notes, 5.75%, due 3/1/21 Support - Services (1.7%) ADS Waste Holdings, Inc., Senior Notes, 8.25%, due 10/1/20 ñ HDTFS, Inc., Guaranteed Notes, 5.88%, due 10/15/20 ñ Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 Iron Mountain, Inc., Senior Subordinated Notes, 5.75%, due 8/15/24 Knowledge Learning Corp., Inc., Guaranteed Notes, 7.75%, due 2/1/15 ñ RSC Equipment Rental, Inc., Senior Unsecured Notes, 8.25%, due 2/1/21 UR Merger Sub Corp., Guaranteed Notes, 10.88%, due 6/15/16 UR Merger Sub Corp., Secured Notes, 5.75%, due 7/15/18 ñ See Notes to Schedule of Investments 51 Schedule of Investments Neuberger Berman High Income Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Telecom - Integrated Services (4.8%) $ CenturyLink, Inc., Senior Unsecured Notes, Ser. N, 6.00%, due 4/1/17 $ CenturyLink, Inc., Senior Unsecured Notes, Ser. S, 6.45%, due 6/15/21 CenturyLink, Inc., Senior Unsecured Notes, Ser. T, 5.80%, due 3/15/22 Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 Frontier Communications Corp., Senior Unsecured Notes, 9.25%, due 7/1/21 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 ñ Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 c Intelsat Jackson Holdings SA, Guaranteed Notes, 8.50%, due 11/1/19 Level 3 Communications, Inc., Senior Unsecured Notes, 8.88%, due 6/1/19 ñ Level 3 Financing, Inc., Guaranteed Notes, 8.13%, due 7/1/19 Level 3 Financing, Inc., Guaranteed Notes, 8.63%, due 7/15/20 PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 PAETEC Holding Corp., Guaranteed Notes, 9.88%, due 12/1/18 Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 U.S. West Communications Group, Senior Unsecured Notes, 6.88%, due 9/15/33 Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 Windstream Corp., Guaranteed Notes, 7.88%, due 11/1/17 Windstream Corp., Guaranteed Notes, 8.13%, due 9/1/18 Windstream Corp., Guaranteed Notes, 7.00%, due 3/15/19 Windstream Corp., Guaranteed Notes, 7.50%, due 6/1/22 Telecom - Wireless (2.9%) CC Holdings GS V LLC/Crown Castle GS III Corp., Senior Secured Notes, 7.75%, due 5/1/17 ñ MetroPCS Wireless, Inc., Guaranteed Notes, 6.63%, due 11/15/20 SBA Telecommunications, Inc., Guaranteed Notes, 5.75%, due 7/15/20 ñ Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 Sprint Capital Corp., Guaranteed Notes, 8.75%, due 3/15/32 Sprint Nextel Corp., Guaranteed Notes, 9.00%, due 11/15/18 ñ Sprint Nextel Corp., Guaranteed Notes, 7.00%, due 3/1/20 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 ñ Total Corporate Debt Securities (Cost $2,566,205) NUMBER OF SHARES Short-Term Investments (4.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $137,664) Total Investments (100.9%) (Cost $3,129,532) ## Liabilities, less cash, receivables and other assets [(0.9%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 52 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Municipal Debt Securities (101.7%) Arizona (0.7%) $ Phoenix Civic Imp. Corp. Wastewater Sys. Jr. Lien Ref. Rev., Ser. 2011, 2.00%, due 7/1/18 $ Arkansas (2.2%) Arkansas St. Dev. Fin. Au. St. Park Fac. Ref. Rev. (Mt. Magazine Proj.), Ser. 2012, (AGM Insured), 3.00%, due 1/1/22 Springdale Sales & Use Rev., Ser. 2012, 3.00%, due 11/1/21 Ø California (10.7%) Acalanes Union High Sch. Dist. G.O. Ref. Rev., Ser. 2012, 4.00%, due 8/1/22 California St. Poll. Ctrl. Fin. Au. Env. Imp. Rev. (Air Prods. & Chemicals, Inc.), Ser. 1997-B, 0.24%, due 3/1/42 µß California Pub. Works Board Lease Rev. Dept. of Mental Hlth. (Coalinga St. Hosp.), Ser. 2004-A, 5.50%, due 6/1/21 California St. G.O., Ser. 2010, 5.25%, due 3/1/30 Inglewood Pub. Fin. Au. Lease Ref. Rev., Ser. 2012, 5.00%, due 8/1/16 Irvine Imp. Bond Act 1915 Ltd. Oblig. (Spec. Assessment Dist. Number 12-1), Ser. 2012, 3.00%, due 9/2/16 JPMorgan Chase Putters/Drivers Trust Var. Sts. Rev., Ser. 2012-4059, (LOC: JPMorgan Chase Bank, N.A.), 0.23%, due 5/1/13 ñµ Mesa Cons. Wtr. Dist. Cert. of Participation, Ser. 2010, 5.00%, due 3/15/22 Oakland G.O. Ref., Ser. 2012, 5.00%, due 1/15/20 Sacramento City Fin. Au. Ref. Rev. (Master Lease Prog. Facs.), Ser. 2006-E, (AMBAC Insured), 5.25%, due 12/1/24 San Diego Pub. Fac. Fin. Au. Lease Ref. Rev. (Ballpark), Ser. 2007-A, (AMBAC Insured), 5.25%, due 2/15/21 San Francisco City & Co. Pub. Utils. Commission Wtr. Ref. Rev., Ser. 2011-D, 5.00%, due 11/1/24 San Marcos Unified Sch. Dist. G.O. (Election 2010), Ser. 2012-B, 0.00%, due 8/1/26 San Marcos Unified Sch. Dist. G.O. (Election 2010), Ser. 2012-B, 0.00%, due 8/1/27 Santa Barbara Unified Sch. Dist. G.O. (Election 2010), Ser. 2012-C, 0.00%, due 8/1/37 Turlock Irrigation Dist. Ref. Rev. (First Priority), Ser. 2011, 5.00%, due 1/1/19 Colorado (2.2%) Colorado St. Ed. & Cultural Facs. Au. Rev. (Nat'l Jewish Federation), Ser. 2007-D3, (LOC: JPMorgan Chase Bank, N.A.), 0.23%, due 12/1/37 µß Denver City & Co. Cert. of Participation (Wastewater/Rosyn Properties), Ser. 2010-B, 3.00%, due 12/1/16 No. Colorado Wtr. Conservancy Dist. Cert. of Participation, Ser. 2012, 4.00%, due 7/1/18 No. Colorado Wtr. Conservancy Dist. Cert. of Participation, Ser. 2012, 4.00%, due 7/1/19 No. Colorado Wtr. Conservancy Dist. Cert. of Participation, Ser. 2012, 3.00%, due 7/1/20 Delaware (0.1%) Univ. of Delaware Rev., Ser. 2004-B, (LOC: Bank of America), 0.27%, due 11/1/34 µØØ See Notes to Schedule of Investments 53 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund(cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z District of Columbia (1.2%) $ Dist. of Columbia Rev. (Assoc. of American Med. College), Ser. 2011-B, 5.00%, due 10/1/22 $ ß Dist. of Columbia Rev. (Friendship Pub. Charter Sch.), Ser. 2012, 2.15%, due 6/1/15 ß Dist. of Columbia Univ. Ref. Rev. (Georgetown Univ.), Ser. 2009-A, 5.00%, due 4/1/21 ß Florida (11.8%) CityPlace Comm. Dev. Dist. Spec. Assessment Ref. Rev., Ser. 2012, 5.00%, due 5/1/26 Collier Co. Gas Tax Ref. Rev., Ser. 2012, 5.00%, due 6/1/16 Eclipse Funding Trust Var. Sts. Rev. (Solar Eclipse Miami-Dade Co.), Ser. 2007-0045, (LOC: U.S. Bank), 0.23%, due 4/1/37 µ Florida St. Muni. Loan Council Rev., Ser. 2012, (AGM Insured), 4.00%, due 5/1/19 Ø Gulf Breeze Rev. (Local Gov't), Ser. 1985, 1.70%, due 12/1/20 Putable 12/1/2017 µ Miami-Dade Co. Sch. Board Cert. of Participation, Ser. 2012-A, 5.00%, due 8/1/22 Orange Co. Sch. Board Cert. of Participation, Ser. 2012-A, 5.00%, due 8/1/19 Palm Beach Co. G.O. Ref. (Rec. & Cultural Facs.), Ser. 2010, 5.00%, due 7/1/20 Palm Beach Co. Solid Waste Au. Rev., Ser. 2002-B, (AMBAC Insured), 0.00%, due 10/1/15 Port St. Lucie Research Facs. Rev. (Oregon Hlth. and Science Univ. Vaccine and Gene Therapy Institute Florida Corp. Proj.), Ser. 2010, 5.00%, due 5/1/22 ß Port St. Lucie Research Facs. Rev. (Oregon Hlth. and Science Univ. Vaccine and Gene Therapy Institute Florida Corp. Proj.), Ser. 2010, 5.00%, due 5/1/23 ß Space Coast Infrastructure Agcy. Imp. Rev. (I-95 Brevard Co. DBF Proj.), Ser. 2012, 4.00%, due 6/15/17 Georgia (0.9%) Gwinnett Co. Sch. Dist. G.O. Ref., Ser. 2010, 5.00%, due 2/1/25 Illinois (6.7%) Chicago G.O., Ser. 2010-A, 5.00%, due 12/1/15 Chicago O'Hare Int'l Arpt. Gen. Arpt. Third Lien Ref. Rev., Ser. 2005-B, (National Public Finance Guarantee Corp. Insured), 5.25%, due 1/1/17 Chicago Park Dist. G.O., Ser. 2011-C, 5.00%, due 1/1/24 Cook Co. Sch. Dist. Number 144 Prairie Hills G.O. (Ltd. Sch.), Ser. 2010-A, (AGM Insured), 5.25%, due 12/1/27 Pre-Refunded 12/1/2020 Cook Co. Sch. Dist. Number 144 Prairie Hills G.O. (Ltd. Sch.), Ser. 2010-A, (AGM Insured), 5.25%, due 12/1/27 Cook Co. Sch. Dist. Number 83 G.O. (Ref. Sch.), Ser. 2011-D, 5.13%, due 12/1/30 Dekalb Kane Lasalle Cos. Comm. College Dist. Number 523 G.O., Ser. 2011-B, 0.00%, due 2/1/25 Illinois St. G.O. Ref., Ser. 2010, (AGM Insured), 5.00%, due 1/1/15 Indiana (4.8%) Boone Co. Hosp. Assoc. Lease Rev., Ser. 2005, (National Public Finance Guarantee Corp. Insured), 5.25%, due 7/10/17 Eclipse Funding Trust Var. Sts. (Solar Eclipse), Ser. 2007-0052, (LOC: U.S. Bank), 0.23%, due 7/15/26 ñµ Indiana Fin. Au. Midwestern Disaster Relief Rev. (Ohio Valley Elec. Corp. Proj.), Ser. 2012-A, 5.00%, due 6/1/32 ß Indiana St. Muni. Pwr. Agcy. Ref. Rev., Ser. 2010-B, 5.00%, due 1/1/22 Indiana St. Muni. Pwr. Agcy. Rev., Ser. 2011-A, 5.00%, due 1/1/18 Indiana St. Fin. Au. Rev. (St. Revolving Fund Prog.), Ser. 2009-A1, 5.00%, due 2/1/21 See Notes to Schedule of Investments 54 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund(cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Iowa (0.9%) $ Iowa Fin. Au. Hlth. Care Fac. Rev. (Genesis Hlth. Sys.), Ser. 2010, 5.00%, due 7/1/13 $ ß Kansas (1.0%) Olathe Hlth. Facs. Rev. (Med. Ctr.), Ser. 2012-A, 3.00%, due 9/1/16 ß Wichita Hosp. Rev. (Facs. Imp.), Ser. 2009-IIIA, 4.50%, due 11/15/12 ß Louisiana (2.0%) Louisiana St. Local Gov't Env. Facs. & Comm. Dev. Au. Rev. (Plaquemines Proj.), Ser. 2012, (AGM Insured), 4.00%, due 9/1/21 Louisiana St. Pub. Facs. Au. Rev. (Air Prods. & Chemicals, Inc.), Ser. 2008-C, 0.21%, due 12/1/43 µß Monroe Sales & Use Tax Ref. Rev., Ser. 2012, 4.00%, due 7/1/23 Terrebonne Parish LA Hosp. Svc. Dist. Number 1 Hosp. Ref. Rev. (Gen. Med. Ctr. Proj.), Ser. 2010, 4.00%, due 4/1/15 Maryland (1.6%) Maryland St. G.O. (St. & Local Facs. Loan), Ser. 2012-B, 3.00%, due 3/15/23 Maryland St. G.O., Ser. 2011-B, 4.00%, due 3/15/25 Massachusetts (4.1%) Massachusetts Bay Trans. Au. Rev. (Assessment), Ser. 2006-A, 5.25%, due 7/1/30 Massachusetts Bay Trans. Au. Sr. Sales Tax Rev., Ser. 2006-A, 5.25%, due 7/1/34 Massachusetts St. HFA Hsg. Rev. (Single Family), Ser. 2009-144, 3.95%, due 6/1/18 Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Berklee College of Music), Ser. 2007-A, 5.00%, due 10/1/15 ß Massachusetts St. Hlth. & Ed. Fac. Au. Rev. (Northeastern Univ.), Ser. 2008-T3, 2.70%, due 10/1/37 Putable 2/20/14 µß Michigan (2.2%) Forest Hills Pub. Sch. G.O. Ref., Ser. 2005, (AGM Insured), 5.00%, due 5/1/21 Michigan St. Hosp. Fin. Au. Rev. (Ascension Healthcare Group), Ser. 1999-B4, 0.90%, due 11/15/33 Putable 3/16/2015 µßØØ Univ. of Michigan Rev., Ser. 2012-B, (LOC: Northern Trust Co.), 0.20%, due 4/1/42 µ Minnesota (0.6%) Willmar G.O. Ref. (Rice Mem. Hosp. Proj.), Ser. 2012-A, 5.00%, due 2/1/19 Mississippi (0.8%) Mississippi Dev. Bank Spec. Oblig. (Dept. Corrections), Ser. 2010-D, 5.00%, due 8/1/22 See Notes to Schedule of Investments 55 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund(cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Missouri (1.0%) $ Missouri St. Dev. Fin. Board Infrastructure Facs. Rev. (St. Joseph Swr. Sys. Imp.), Ser. 2012-C, 3.25%, due 11/1/24 $ Ø Missouri St. Hlth. & Ed. Fac. Au. Rev. (Children's Mercy Hosp.), Ser. 2009, 5.13%, due 5/15/24 ß Nebraska (1.0%) Omaha Pub. Fac. Corp. Lease Rev. (Baseball Stadium Proj.), Ser. 2009, 5.00%, due 6/1/22 Nevada (0.6%) Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 7.50%, due 6/15/23 New Jersey (4.7%) Harrison G.O., Ser. 2012-A, 5.00%, due 4/15/18 Harrison G.O., Ser. 2012-A, 4.25%, due 4/15/19 Harrison G.O., Ser. 2012-A, 4.25%, due 4/15/20 Harrison G.O., Ser. 2012-A, 4.25%, due 4/15/21 Morristown Parking Au. Rev., Ser. 2011, 4.00%, due 8/1/18 New Jersey Econ. Dev. Au. Rev. (Sch. Fac. Construction), Ser. 2010-DD1, 5.00%, due 12/15/18 New Jersey Trans. Trust Fund Au., Ser. 2006-A, (National Public Finance Guarantee Corp. Insured), 5.25%, due 12/15/21 New Jersey St. Trans. Trust Fund Au. Trans. Sys. Rev., Ser. 2006-A, 5.25%, due 12/15/19 New Mexico (0.6%) Albuquerque Muni. Sch. Dist. Number 012 (Sch. Bldg.) G.O., Ser. 2008-B, 4.50%, due 8/1/19 New York (8.6%) Long Island Pwr. Au. Elec. Sys. Rev., Ser. 2006-F, (National Public Finance Guarantee Corp. Insured), 5.00%, due 5/1/19 New York G.O., Ser. 2011-I1, 5.00%, due 8/1/18 New York St. Dorm. Au. (St. Personal Income Tax), Ser. 2011-C, 4.00%, due 3/15/19 New York St. Dorm. Au. Rev. (St. Personal Income Tax), Ser. 2012-D, 3.00%, due 2/15/21 New York St. Local Gov't Assist Corp., Ser. 1993-E, (AGM Insured), 6.00%, due 4/1/14 New York St. Urban Dev. Corp. Ref. Rev. (Correctional Facs.), Ser. 1994-A, (AGM Insured), 5.50%, due 1/1/14 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2009-A1, 5.00%, due 12/15/19 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2010-A, 5.00%, due 3/15/19 Port Au. New York & New Jersey Rev. (One Hundred Fifty-Third), Ser. 2008, 4.50%, due 7/15/27 ØØ Suffolk Co. Wtr. Au. Ref. Rev., Ser. 2012, 4.00%, due 6/1/24 North Carolina (0.8%) North Carolina St. Cap. Imp. Ltd. Oblig. (Annual Appropriation), Ser. 2009-A, 5.00%, due 5/1/19 Western Carolina Univ. Research & Dev. Corp. Cert. of Participation (Western Carolina Univ. Std. Hsg.), Ser. 2008, (Assured Guaranty Insured), 5.25%, due 6/1/20 ß See Notes to Schedule of Investments 56 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund(cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Ohio (3.0%) $ Kent St. Univ. Rev. Gen. Receipts, Ser. 2012-A, 3.50%, due 5/1/27 $ Ohio St. Adult Correctional Cap. Fac. Ref. Rev. (Lease Appropriation Bldg. Fund), Ser. 2012-A, 5.00%, due 4/1/21 Ohio St. G.O. (Infrastructure Imp.), Ser. 2011-B, 5.00%, due 8/1/19 Oregon (0.8%) Oregon St. G.O. (Veterans Welfare), Ser. 2006-86, (LOC: U.S. Bank), 0.23%, due 6/1/40 µ Oregon St. Hsg. & Comm. Svc. Dept. Mtge. Rev. (Single Family Mtge. Prog.), Ser. 2005-D, 4.40%, due 7/1/19 Pennsylvania (2.8%) Indiana Co. Ind. Dev. Au. Rev. (Std. Cooperative Assoc., Inc.), Ser. 2012, 3.35%, due 5/1/24 ß Norristown Area Sch. Dist. Cert. of Participation (Installment Purchase), Ser. 2012, 4.50%, due 4/1/27 Pennsylvania St. HFA Single Family Mtge. Rev., Ser. 2010-109, 2.45%, due 4/1/16 Pennsylvania St. Pub. Sch. Bldg. Au. College Rev. (Montgomery Co. Comm. College), Ser. 2008, (AGM Insured), 5.00%, due 5/1/21 ß Pennsylvania St. Turnpike Commission Rev., Ser. 2011-B, 5.00%, due 12/1/14 ØØ Puerto Rico (1.5%) Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/40 Puerto Rico Ind. Tourist Ed. Med. & Env. Ctrl. Fac. Fin. Au. Ref. Rev. (Int'l American Univ. Proj.), Ser. 2012, 4.00%, due 10/1/14 ß Rhode Island (1.9%) Cranston G.O., Ser. 2012-B, 3.00%, due 7/1/16 Rhode Island St. Std. Loan Au. Std. Loan Rev. (Sr. Prog.), Ser. 2010-A, 4.40%, due 12/1/19 South Carolina (2.5%) Charleston Co. G.O. (Cap. Imp. Plan), Ser. 2011, 5.00%, due 11/1/18 South Carolina St. Pub. Svc. Au. Ref. Rev. (Santee Cooperative), Ser. 2012-A, 4.00%, due 12/1/20 ØØ Tennessee (3.3%) Memphis Ref. G.O. (Gen. Imp.), Ser. 2011, 5.00%, due 5/1/24 Metro. Gov't Nashville & Davidson Co. Hlth. & Ed. Fac. Board, Ser. 2012, 5.00%, due 11/1/26 ß Metro. Nashville Arpt. Au. Ref. Rev. Imp., Ser. 2010-B, (AGM Insured), 4.00%, due 7/1/15 Texas (8.9%) Alamo Comm. College Dist. G.O. (Maintenance Tax Notes), Ser. 2011, 4.00%, due 2/15/20 Brownsville G.O., Ser. 2011-A, 4.00%, due 2/15/18 See Notes to Schedule of Investments 57 Schedule of Investments Neuberger Berman Municipal Intermediate Bond Fund(cont'd) PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ Brownsville G.O., Ser. 2011-A, 4.00%, due 2/15/20 $ Dallas Co. Sch. G.O. (Pub. Prop. Fin. Contractual Oblig.), Ser. 2012-A, 4.00%, due 12/1/18 Dallas Fort Worth Int'l Arpt. Ref. Rev., Ser. 2009-A, 5.00%, due 11/1/24 El Paso Independent Sch. Dist. Ref. G.O., Ser. 2011, (PSF Insured), 4.00%, due 8/15/26 Fort Bend Independent Sch. Dist. Ref. G.O. (Sch. Bldg.), Ser. 2008, (PSF Insured), 5.00%, due 8/15/21 Grapevine Combination Tax & Tax Increment Reinvestment Zone Rev. Cert. of Oblig. G.O., Ser. 2000, (National Public Finance Guarantee Corp. Insured), 5.63%, due 8/15/15 Harris Co. Cultural Ed. Fac. Fin. Corp. Rev. (Methodist Hosp. Sys.), Ser. 2008-B, 5.25%, due 12/1/17 ß Houston Hotel Occupancy Tax & Spec. Ref. Rev. (Convention & Entertainment Facs.), Ser. 2012, 5.00%, due 9/1/28 Houston Wtr. & Swr. Sys. Jr. Lien Ref. Rev., Ser. 2001-B, (National Public Finance Guarantee Corp. Insured), 5.50%, due 12/1/24 Lone Star College Sys. G.O., Ser. 2011, 3.00%, due 2/15/19 Texas A&M Univ. Perm. Univ. Fund Rev., Ser. 2011, 3.00%, due 7/1/17 Texas A&M Univ. Perm. Univ. Fund Rev., Ser. 2011, 3.00%, due 7/1/18 Texas A&M Univ. Perm. Univ. Fund Rev., Ser. 2011, 4.00%, due 7/1/19 Texas St. Technical College Sys. Rev. Ref. & Imp., Ser. 2011, 5.00%, due 8/1/17 Texas St. Technical College Sys. Rev. Ref. & Imp., Ser. 2011, 5.00%, due 8/1/18 Virginia (3.5%) Newport News Ref. G.O., Ser. 2011-B, 4.00%, due 7/1/19 Virginia Commonwealth Trans. Board Rev. (Cap. Proj.), Ser. 2011, 4.00%, due 5/15/29 Virginia St. Hsg. Dev. Au. Homeownership Mtge. Rev., Ser. 2010-B, 2.10%, due 9/1/15 Washington (1.7%) Energy Northwest Elec. Ref. Rev. (Proj. Number 3), Ser. 2010-A, 5.00%, due 7/1/18 ß Washington St. Ref. G.O. (Var. Purp.), Ser. 2010-R-2011B, 4.00%, due 7/1/26 Total Investments (101.7%) (Cost $144,905) ## Liabilities, less cash, receivables and other assets [(1.7%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 58 Schedule of Investments Neuberger Berman Short Duration Bond Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (27.0%) $ U.S. Treasury Notes, 1.13%, due 12/15/12 $ U.S. Treasury Notes, 0.38%, due 7/31/13 U.S. Treasury Notes, 2.13%, due 11/30/14 U.S. Treasury Notes, 1.25%, due 8/31/15 U.S. Treasury Notes, 0.25%, due 9/15/15 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $19,162) Mortgage-Backed Securities (24.8%) Adjustable Mixed Balance (2.9%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.96%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.71%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.34%, due 6/19/34 µ Commercial Mortgage-Backed (15.3%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.73%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 71 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Class A2, 5.45%, due 1/15/49 71 GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ LB-UBS Commercial Mortgage Trust, Ser. 2003-C1, Class C, 4.50%, due 12/15/36 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.00%, due 7/15/37 µ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.31%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (3.2%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (1.7%) Pass-Through Certificates, 4.50%, due 4/1/39 See Notes to Schedule of Investments 59 Schedule of Investments Neuberger Berman Short Duration Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Freddie Mac (1.7%) $ 4 ARM Certificates, 1.63%, due 1/1/17 $ 4 µ Pass-Through Certificates, 4.50%, due 11/1/39 Government National Mortgage Association (0.0%) 3 Pass-Through Certificates, 12.00%, due 3/15/14 3 Total Mortgage-Backed Securities (Cost $17,892) Corporate Debt Securities (32.8%) Aerospace & Defense (0.2%) United Technologies Corp., Senior Unsecured Notes, 1.20%, due 6/1/15 Auto Manufacturers (0.9%) Daimler Finance N.A. LLC, Guaranteed Notes, 1.65%, due 4/10/15 ñ Banks (8.5%) Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 JPMorgan Chase & Co., Senior Unsecured Medium-Term Notes, 1.88%, due 3/20/15 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, 6.00%, due 5/13/14 Wells Fargo & Co., Senior Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 Beverages (1.6%) Anheuser-Busch Cos., LLC, Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 1.50%, due 7/14/14 Anheuser-Busch InBev Worldwide, Inc., Guaranteed Notes, 0.80%, due 7/15/15 80 Heineken NV, Senior Notes, 0.80%, due 10/1/15 80 ñ Commercial Services (0.7%) ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ 90 ERAC USA Finance LLC, Guaranteed Notes, 1.40%, due 4/15/16 91 ñ Computers (2.0%) IBM Corp., Senior Unsecured Notes, 0.88%, due 10/31/14 Diversified Financial Services (7.8%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 American Honda Finance Corp., Unsecured Notes, 1.00%, due 8/11/15 ñ Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 See Notes to Schedule of Investments 60 Schedule of Investments Neuberger Berman Short Duration Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ General Electric Capital Corp., Senior Unsecured Notes, 2.15%, due 1/9/15 $ Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.2%) Kraft Foods Group, Inc., Senior Unsecured Notes, 1.63%, due 6/4/15 ñ Insurance (0.8%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (3.4%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 3.50%, due 2/1/15 Mining (1.3%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 1.40%, due 2/13/15 Oil & Gas (1.2%) BP Capital Markets PLC, Guaranteed Notes, 1.70%, due 12/5/14 Marathon Oil Corp., Senior Unsecured Notes, 0.90%, due 11/1/15 Pharmaceuticals (0.6%) Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 ñ Pipelines (0.7%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (0.9%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (2.0%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $22,689) See Notes to Schedule of Investments 61 Schedule of Investments Neuberger Berman Short Duration Bond Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Asset-Backed Securities (11.1%) $ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.36%, due 4/25/36 $ µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.47%, due 2/25/37 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.76%, due 7/13/46 0 #µ* Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.38%, due 6/25/36 µ Total Asset-Backed Securities (Cost $8,704) NUMBER OF SHARES Short-Term Investments (4.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $3,063) Total Investments (100.0%) (Cost $71,510) ## Liabilities, less cash, receivables and other assets [(0.0%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 62 Schedule of Investments Neuberger Berman Short Duration High Income Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (14.5%) Air Transport (1.0%) $ Delta Air Lines, Term Loan, due 4/20/17 $ ¢^^ All Telecom (1.6%) Cricket Communications, Inc., Term Loan, 4.75%, due 10/10/19 Intelsat Jackson Holdings, Term Loan B-1, due 4/2/18 ¢^^ Automotive (1.0%) Navistar International, Term Loan B, due 8/17/17 ¢^^ Building & Development (1.0%) Realogy Corporation, Term Loan, due 10/10/16 ¢^^ Business Equipment & Services (1.0%) Kronos, Term Loan B, due 10/31/19 ¢^^ Financial Intermediaries (2.0%) First Data Corporation, Term Loan, due 3/24/17 ¢^^ Springleaf, Term Loan, due 5/10/17 ¢^^ Health Care (1.0%) CareStream Health Inc., Term Loan, due 2/25/17 ¢^^ Leisure Goods - Activities - Movies (1.1%) WMG Acquisition Corp., Term Loan, due 10/25/18 Ñ¢^^ Nonferrous Metals - Minerals (1.5%) FMG Resources, Term Loan, due 10/18/17 ¢^^ Publishing (1.2%) Getty Images, Term Loan B, due 10/18/19 ¢^^ Radio & Television (1.0%) Univision Communications, Inc., First Lien Term Loan, 4.47%, due 3/31/17 Surface Transport (1.1%) Hertz Corp., Term Loan, due 3/11/18 ¢^^ Total Bank Loan Obligations (Cost $3,635) See Notes to Schedule of Investments 63 Schedule of Investments Neuberger Berman Short Duration High Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Corporate Debt Securities (83.6%) Airlines (1.2%) $ Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 $ ñ United Airlines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñ Auto Loans (0.6%) General Motors Financial Co., Inc., Guaranteed Notes, 4.75%, due 8/15/17 ñ Banking (2.6%) Ally Financial, Inc., Guaranteed Notes, 4.63%, due 6/26/15 ØØ Beverages (0.6%) Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 5/15/17 Building & Construction (1.8%) Lennar Corp., Guaranteed Notes, 4.75%, due 12/15/17 ñ 75 Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 83 Standard Pacific Corp., Guaranteed Notes, 10.75%, due 9/15/16 Building Materials (0.8%) USG Corp., Guaranteed Notes, 9.75%, due 8/1/14 ñ Chemicals (1.3%) Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 MPM Escrow LLC/MPM Finance Escrow Corp., Senior Secured Notes, 8.88%, due 10/15/20 ñ Computer Hardware (0.8%) Seagate HDD Cayman, Guaranteed Notes, 7.75%, due 12/15/18 Consumer - Commercial Lease Financing (5.3%) CIT Group, Inc., Senior Unsecured Notes, 5.00%, due 5/15/17 ØØ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.65%, due 6/1/14 Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 Department Stores (0.5%) Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 See Notes to Schedule of Investments 64 Schedule of Investments Neuberger Berman Short Duration High Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Electric - Generation (2.3%) $ NRG Energy, Inc., Guaranteed Notes, 8.50%, due 6/15/19 $ RRI Energy, Inc., Senior Unsecured Notes, 7.63%, due 6/15/14 Electronics (2.2%) Ceridian Corp., Guaranteed Notes, 11.25%, due 11/15/15 Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñ Energy - Exploration & Production (8.0%) Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 Denbury Resources, Inc., Guaranteed Notes, 8.25%, due 2/15/20 Everest Acquisition LLC/Everest Acquisition Finance, Inc., Senior Secured Notes, 6.88%, due 5/1/19 ñ 75 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 70 Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 Plains Exploration & Production Co., Guaranteed Notes, 8.63%, due 10/15/19 Plains Exploration & Production Co., Guaranteed Notes, 6.50%, due 11/15/20 SandRidge Energy, Inc., Guaranteed Notes, 9.88%, due 5/15/16 WPX Energy, Inc., Senior Unsecured Notes, 5.25%, due 1/15/17 Food & Drug Retailers (1.9%) New Albertsons, Inc., Unsecured Notes, 7.25%, due 5/1/13 Rite Aid Corp., Senior Secured Notes, 9.75%, due 6/12/16 Gaming (5.4%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 MGM Mirage, Inc., Guaranteed Notes, 7.50%, due 6/1/16 MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 Pinnacle Entertainment, Inc., Guaranteed Notes, 8.63%, due 8/1/17 Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñ Wynn Las Vegas LLC, 1st Mortgage, 7.88%, due 11/1/17 Gas Distribution (2.7%) El Paso Corp., Senior Unsecured Notes, 6.88%, due 6/15/14 Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 81 Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 89 Suburban Propane Partners L.P./Suburban Energy Finance Corp., Senior Unsecured Notes, 7.50%, due 10/1/18 ñ See Notes to Schedule of Investments 65 Schedule of Investments Neuberger Berman Short Duration High Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Health Facilities (4.6%) $ CHS/Community Health Systems, Inc., Senior Secured Notes, 5.13%, due 8/15/18 $ HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 ØØ Omega Healthcare Investors, Inc., Guaranteed Notes, 7.50%, due 2/15/20 Tenet Healthcare Corp., Senior Unsecured Notes, 9.25%, due 2/1/15 Hotels (0.8%) Host Hotels & Resorts L.P., Guaranteed Notes, 6.00%, due 11/1/20 Investments & Misc. Financial Services (2.2%) Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 Leisure (1.2%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 Machinery (1.7%) 70 CNH Capital LLC, Senior Notes, 3.88%, due 11/1/15 72 ñ CNH Capital LLC, Guaranteed Notes, 6.25%, due 11/1/16 ñ The Manitowoc Co., Inc., Guaranteed Notes, 9.50%, due 2/15/18 Media - Broadcast (1.5%) 70 Clear Channel Communications, Inc., Senior Unsecured Notes, 5.50%, due 9/15/14 66 Sirius XM Radio, Inc., Guaranteed Notes, 8.75%, due 4/1/15 ñ Media - Cable (5.0%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 ØØ 35 Cequel Communications Escrow 1 LLC/Cequel Communications Escrow Capital Corp., Senior Unsecured Notes, 6.38%, due 9/15/20 35 ñ CSC Holdings, Inc., Senior Unsecured Notes, 7.88%, due 2/15/18 EchoStar DBS Corp., Guaranteed Notes, 7.13%, due 2/1/16 Media - Services (4.3%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 Lamar Media Corp., Guaranteed Notes, 7.88%, due 4/15/18 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 15 WMG Acquisition Corp., Senior Secured Notes, 6.00%, due 1/15/21 15 ñØ Medical Products (0.6%) Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.88%, due 7/15/17 See Notes to Schedule of Investments 66 Schedule of Investments Neuberger Berman Short Duration High Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Metals - Mining Excluding Steel (2.3%) $ FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 $ ñ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 Packaging (1.7%) Berry Plastics Corp., Secured Notes, 9.50%, due 5/15/18 50 Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 57 Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 Pharmaceuticals (2.2%) Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñ Printing & Publishing (3.1%) Gannett Co., Inc., Guaranteed Notes, 6.38%, due 9/1/15 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 5.50%, due 5/15/15 R. R. Donnelley & Sons Co., Senior Unsecured Notes, 8.60%, due 8/15/16 ØØ Software - Services (2.4%) Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñ SunGard Data Systems, Inc., Guaranteed Notes, 6.63%, due 11/1/19 ñØ Specialty Retail (2.3%) Sally Holdings LLC/Sally Capital, Inc., Guaranteed Notes, 6.88%, due 11/15/19 55 Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 59 Toys "R" Us Property Co. II LLC, Senior Secured Notes, 8.50%, due 12/1/17 Steel Producers - Products (1.9%) ArcelorMittal, Senior Unsecured Notes, 4.00%, due 8/5/15 ArcelorMittal, Senior Unsecured Notes, 4.75%, due 2/25/17 75 Steel Dynamics, Inc., Guaranteed Notes, 6.13%, due 8/15/19 78 ñ Support - Services (0.9%) 75 Hertz Corp., Guaranteed Notes, 7.50%, due 10/15/18 81 Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 See Notes to Schedule of Investments 67 Schedule of Investments Neuberger Berman Short Duration High Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Telecom - Integrated Services (5.4%) $ Citizens Utilities Co., Senior Unsecured Notes, 6.63%, due 3/15/15 $ 60 Integra Telecom Holdings, Inc., Senior Secured Notes, 10.75%, due 4/15/16 61 ñ 60 Intelsat Bermuda Ltd., Guaranteed Notes, 11.50%, due 2/4/17 63 c Level 3 Financing, Inc., Guaranteed Notes, 10.00%, due 2/1/18 tw telecom holdings, inc., Guaranteed Notes, 8.00%, due 3/1/18 Windstream Corp., Guaranteed Notes, 7.88%, due 11/1/17 ØØ Telecom - Wireless (1.5%) 60 Clearwire Communications LLC, Senior Secured Notes, 12.00%, due 12/1/15 64 ñ Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 Telesat Canada/Telesat LLC, Senior Unsecured Notes, 6.00%, due 5/15/17 ñ 65 Wind Acquisition Finance SA, Senior Secured Notes, 7.25%, due 2/15/18 63 ñ Total Corporate Debt Securities (Cost $21,089) NUMBER OF SHARES Short-Term Investments (14.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $3,517) Total Investments (112.1%) (Cost $28,241) ## Liabilities, less cash, receivables and other assets [(12.1%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 68 Schedule of Investments Neuberger Berman Strategic Income Fund PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Bank Loan Obligationsµ (16.4%) Aerospace & Defense (0.1%) $ Booz Allen Hamilton, Term Loan B, 4.50%, due 7/31/19 $ Sequa, Term Loan, 6.25%, due 12/3/14 Air Transport (0.1%) Delta Air Lines, Term Loan, 5.50%, due 4/20/17 All Telecom (0.8%) Crown Castle Operating Corp., Term Loan B, 4.00%, due 1/31/19 ¢^^ Intelsat Jackson Holdings, Term Loan B-1, 4.50%, due 4/2/18 ¢^^ Level 3 Financing Inc., Term Loan B, 5.25%, due 8/1/19 Level 3 Financing Inc., Term Loan B2, due 8/1/19 ¢^^ Metro PCS, Term Loan B-3, 4.00%, due 3/19/18 SBA Communications Inc., Term Loan B, 3.75%, due 9/28/19 Syniverse Technologies, Term Loan, 5.00%, due 4/23/19 Windstream Corp., Term Loan B-3, 4.00%, due 8/8/19 ¢^^ Automotive (0.6%) Allison Transmission, Term Loan B-3, 4.25%, due 8/23/19 ¢^^ Chrysler Automotive, Term Loan B, 6.00%, due 5/24/17 ¢^^ Federal Mogul, Term Loan B, due 12/29/14 ¢^^ Federal Mogul, Term Loan C, due 12/28/15 ¢^^ Goodyear Tire & Rubber Company, Second Lien Term Loan, 4.75%, due 4/30/19 Navistar International, Term Loan B, 7.00%, due 8/17/17 Building & Development (0.4%) Capital Automotive LP, Term Loan B, 5.25%, due 3/11/17 ¢^^ Custom Building Products, Term Loan, 5.75%, due 3/19/15 Goodman Global Inc., First Lien Term Loan, 5.75%, due 10/28/16 Realogy Corporation, Term Loan, 4.46%, due 10/10/16 ¢^^ 85 Realogy Corporation, Letter of Credit, 4.55%, due 10/10/16 85 ¢^^ Business Equipment & Services (1.3%) Acosta Inc., Term Loan D, 5.00%, due 3/2/18 ¢^^ Advantage Sales & Marketing, Second Lien Term Loan, 9.25%, due 6/18/18 Brand Services, Inc., Term Loan, due 10/16/16 ¢^^ Brickman Group Holdings Inc., Term Loan B-1, 5.50%, due 10/14/16 Brock Holdings III, First Lien Term Loan, 6.00%, due 3/16/17 Brock Holdings III, Second Lien Term Loan, 10.00%, due 3/16/18 Ñ Ceridian Corp., Term Loan, 5.96%, due 5/9/17 ¢^^ KAR Auction Services, Term Loan, 5.00%, due 5/19/17 Kronos, Term Loan B, due 10/31/19 ¢^^ Kronos, Second Lien Term Loan B, due 4/30/20 ¢^^ McJunkin Corporation, Term Loan B, due 11/8/19 Ñ¢^^ Monitronics, Term Loan, 5.50%, due 3/23/18 Protection One, Term Loan B-1, 5.75%, due 3/16/19 See Notes to Schedule of Investments 69 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Quintiles Transnational Corp., Term Loan B, 5.00%, due 6/8/18 $ SymphonyIRI Group, Inc., Term Loan, 5.00%, due 12/1/17 West Corp., Term Loan B-6, 5.75%, due 6/30/18 Cable & Satellite Television (0.6%) Cequel Communications, LLC, Term Loan, 4.00%, due 2/14/19 ¢^^ Charter Communications Operating LLC, Term Loan D, 4.00%, due 5/15/19 Rovi Corp., Term Loan B-2, 4.00%, due 3/31/19 UPC Distribution, Term Loan AB, 4.75%, due 12/31/17 Wave Division Holdings, Inc., Term Loan, 5.50%, due 9/30/19 ¢^^ Chemicals & Plastics (0.4%) Hexion Specialty Chemicals, Term Loan C-1B, due 5/5/15 ¢^^ Hexion Specialty Chemicals, Term Loan C-2B, due 5/5/15 ¢^^ Ineos Holdings, Term Loan, 6.50%, due 5/4/18 Momentive Performance Materials, Term Loan B-1B, 3.50%, due 5/5/15 OM Group Inc., Term Loan B, 5.75%, due 8/2/17 Taminco Global Chemical, Term Loan B-1, 5.25%, due 2/15/19 Trinseo Materials OP SCA, Term Loan, 8.00%, due 8/2/17 Univar Inc., Term Loan B, 3.50%, due 6/30/17 Univar Inc., Term Loan B, 5.00%, due 6/30/17 Clothing - Textiles (0.2%) Wolverine Worldwide, Term Loan B, due 10/9/19 ¢^^ Conglomerates (0.1%) Wilsonart, LLC, Term Loan B, due 11/1/19 ¢^^ Containers & Glass Products (0.3%) Exopack, Term Loan B, 6.50%, due 5/31/17 Ñ Reynolds Group, Term Loan, 4.75%, due 9/28/18 ¢^^ Sealed Air, Term Loan B, 4.75%, due 10/3/18 Cosmetics - Toiletries (0.1%) Prestige Brands, Term Loan B, 5.25%, due 1/31/19 Yankee Candle Company, Term Loan, 5.25%, due 4/2/19 Drugs (0.3%) Par Pharmaceutical Companies, Inc., Term Loan B, 5.00%, due 9/28/19 Warner Chilcott Company, Inc., Term Loan B-1, 4.25%, due 3/15/18 ¢^^ Warner Chilcott Company, Inc., Term Loan B-1, 4.25%, due 3/15/18 ¢^^ Warner Chilcott Company, Inc., Term Loan B-2, 4.25%, due 3/15/18 ¢^^ Warner Chilcott Company, Inc., Term Loan B-3, 4.25%, due 3/15/18 ¢^^ See Notes to Schedule of Investments 70 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Ecological Services & Equipment (0.2%) $ ADS Waste Holdings, Inc., Term Loan B, 5.25%, due 9/28/19 $ ¢^^ Progressive Waste Solutions, Ltd., Term Loan B, due 10/24/19 ¢^^ Electronics - Electrical (1.2%) BOC Edwards, First Lien Term Loan, 5.50%, due 5/31/16 CommScope, Term Loan, 4.25%, due 1/14/18 Epicor Software Corp., Term Loan B, 5.00%, due 5/16/18 Freescale Semiconductor, Term Loan B-2, 6.00%, due 2/28/19 Genesys, Term Loan, 6.75%, due 1/31/19 Go Daddy, Term Loan B-1, 5.50%, due 12/17/18 Hyland Software, Term Loan B, due 10/31/19 ¢^^ NXP Funding, Term Loan A-2, 5.50%, due 3/3/17 ¢^^ NXP Funding, Term Loan B, 5.25%, due 3/19/19 ¢^^ Paradigm, First Lien Term Loan B, 6.50%, due 7/30/19 SkillSoft, Term Loan, 5.00%, due 5/26/17 ¢^^ Sophia LP, Term Loan, 6.25%, due 7/19/18 Equipment Leasing (0.3%) AWAS Fin Lux 2012 SA, Term Loan B, 5.25%, due 6/10/16 AWAS Fin Lux 2012 SA, Term Loan, 4.75%, due 7/16/18 Ñ International Lease Finance Co., Term Loan, 5.00%, due 6/30/17 Financial Intermediaries (1.3%) American Capital, Senior Secured Term Loan, 5.50%, due 8/22/16 CITCO, Term Loan, 5.50%, due 6/29/18 ¢^^ First Data Corporation, Term Loan, 5.21%, due 3/24/17 First Data Corporation, Term Loan, due 3/26/18 ¢^^ First Data Corporation, Term Loan B, 5.21%, due 9/24/18 HarbourVest Partners, Term Loan, 6.25%, due 12/19/16 Mondrian Investment, Term Loan, 5.50%, due 7/12/18 Nuveen Investments Inc., First Lien Term Loan, 7.25%, due 5/13/17 Nuveen Investments Inc., First Lien Term Loan, 5.86%, due 5/13/17 Ocwen Financial, Term Loan, 5.50%, due 9/1/16 Residential Capital, Term Loan A-1, 5.00%, due 11/18/13 Residential Capital, Term Loan A-2, 6.75%, due 11/18/13 Royalty Pharma, Term Loan, 4.00%, due 11/9/18 Ñ Springleaf, Term Loan, 5.50%, due 5/10/17 Walter Investments, First Lien Term Loan, 7.75%, due 6/30/16 Food & Drug Retailers (0.1%) Rite Aid Corp., Term Loan 5, 4.50%, due 3/3/18 Food Products (0.3%) Del Monte Corp., Term Loan, 4.50%, due 3/8/18 Pinnacle Foods Finance LLC, Term Loan E, 4.75%, due 10/17/18 See Notes to Schedule of Investments 71 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Food Service (0.2%) $ OSI Restaurant Partners, Term Loan B, due 10/23/19 $ ¢^^ US Foodservice Inc., Term Loan, 5.75%, due 3/31/17 US Foodservice Inc., Term Loan, 5.75%, due 3/31/17 Health Care (1.7%) Aurora Diagnostics, Term Loan B, 6.25%, due 5/26/16 Bausch & Lomb, Term Loan, 5.25%, due 5/17/19 ¢^^ CareStream Health Inc., Term Loan, 5.00%, due 2/25/17 DaVita, Inc., Term Loan B2, due 8/1/19 ¢^^ EMS, Term Loan, 5.25%, due 5/25/18 ¢^^ Grifols, Term Loan B, 4.50%, due 6/1/17 ¢^^ Health Management Associates Inc., Term Loan B, 4.50%, due 11/16/18 Hologic, Term Loan B, 4.50%, due 8/1/19 IASIS Healthcare Corporation, Term Loan B, 5.00%, due 5/3/18 Immucor, Term Loan B-1, 5.75%, due 8/19/18 ¢^^ IMS Health Incorporated, Term Loan B, due 8/26/17 ¢^^ Pharmaceutical Product Development, Inc., Term Loan, 6.25%, due 12/5/18 Sheridan Healthcare, Inc., First Lien Term Loan, 6.00%, due 6/29/18 United Surgical Partners, Term Loan B, 6.00%, due 4/3/19 Universal Health, Term Loan B-1, due 11/15/16 ¢^^ Valeant Pharmaceuticals International, Inc., Term Loan B, due 2/13/19 ¢^^ Home Furnishings (0.2%) AOT Bedding Super Holdings, LLC, Term Loan B, due 9/20/19 ¢^^ Industrial Equipment (0.7%) Colfax, Term Loan B, 4.75%, due 9/12/18 Generac Power Systems Inc., Term Loan, 6.25%, due 5/30/18 Goodyear Engineered Products, Term Loan B, 1.99%, due 7/31/14 Goodyear Engineered Products, Term Loan B DD, 2.50%, due 7/31/14 Husky Injection Molding, Term Loan B, 5.75%, due 7/2/18 Rexnord Corp., Term Loan B, 4.50%, due 4/1/18 ¢^^ Terex Corp., Term Loan, 4.50%, due 4/28/17 ¢^^ Insurance (0.0%) Sedgwick Holdings Inc., Term Loan B, 5.00%, due 12/31/16 Leisure Goods - Activities - Movies (0.3%) Bombardier Recreational Products, Inc., Term Loan B-2, 4.47%, due 6/28/16 ¢^^ EMI Publishing, Term Loan B, 5.50%, due 6/29/18 Six Flags Theme Parks Inc., Term Loan B, 4.25%, due 12/20/18 See Notes to Schedule of Investments 72 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Lodging & Casinos (0.9%) $ Boyd Gaming Corporation, Term Loan, 6.00%, due 12/17/15 $ Cannery Casinos, Term Loan B, due 9/25/18 ¢^^ Cannery Casinos, Second Lien Term Loan, 10.00%, due 9/12/19 Mohegan Tribal Gaming Authority, Term Loan A, due 3/31/15 ¢^^ Peninsula Gaming, Term Loan B, due 5/16/17 ¢^^ Penn National Gaming, Term Loan B, due 7/14/18 ¢^^ Station Casinos, Term Loan B-1, 3.21%, due 6/17/16 Station Casinos, Term Loan B-2, 4.21%, due 6/17/16 Station Casinos, Term Loan B, 5.50%, due 9/7/19 Nonferrous Metals - Minerals (0.4%) Arch Coal, Term Loan, 5.75%, due 5/16/18 Fairmount Minerals, Term Loan B, 5.25%, due 3/15/17 FMG Resources, Term Loan, due 10/18/17 ¢^^ Oil & Gas (0.6%) Chesapeake Energy, Term Loan B, 8.50%, due 12/2/17 Everest Acquisition LLC, Term Loan B-1, 5.00%, due 5/24/18 ¢^^ Everest Acquisition LLC, Term Loan B2, due 4/1/19 Ñ¢^^ Frac Tech, Term Loan, 8.50%, due 5/6/16 Plains Exploration & Production Company, Term Loan B, due 11/30/19 ¢^^ Samson Investment Company, Second Lien Term Loan, 6.00%, due 9/25/18 Publishing (0.2%) Getty Images, Term Loan, due 10/18/19 ¢^^ IWCO Direct, Term Loan, 3.59%, due 8/7/14 99 IWCO Direct, Term Loan DD, 3.59%, due 8/7/14 76 Radio & Television (0.5%) Clear Channel, Term Loan A, 3.61%, due 7/30/14 ¢^^ Cumulus Media, First Lien Term Loan, 5.75%, due 9/16/18 ¢^^ Formula One, Term Loan B2, 4.75%, due 4/30/19 FoxCo Acquisition, Term Loan, 5.50%, due 7/14/17 ¢^^ Univision Communications Inc., First Lien Term Loan, 4.46%, due 3/31/17 Retailers (except food & drug) (1.4%) 99¢ Only Stores, Term Loan B-1, 5.25%, due 1/11/19 ¢^^ Amscan Holdings, Inc., Term Loan, 5.75%, due 7/27/19 Bass Pro Shops, Term Loan, 5.25%, due 6/13/17 Bass Pro Shops, Term Loan B2, 5.25%, due 6/13/17 BJ's Wholesale Club, First Lien Term Loan, 5.75%, due 9/26/19 David's Bridal, Term Loan, due 10/11/19 ¢^^ Leslie's Poolmart, Term Loan B, 5.25%, due 10/16/19 †† Lord & Taylor, Term Loan B, 4.50%, due 1/11/19 Michaels Stores Inc., Term Loan B-2, 4.94%, due 7/31/16 See Notes to Schedule of Investments 73 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Michaels Stores Inc., Term Loan B-3, 4.94%, due 7/31/16 $ ¢^^ Neiman Marcus Group Inc., Term Loan, 4.75%, due 5/16/18 PETCO Animal Supply Inc., Term Loan, 4.50%, due 11/24/17 Pilot Travel Centers, Term Loan B, 4.25%, due 8/7/19 Toys R US Delaware Inc., Term Loan, 6.00%, due 9/1/16 Toys R US Delaware Inc., Term Loan B-2, 5.25%, due 5/25/18 ¢^^ Steel (0.1%) International Mill Services, Inc., Term Loan, 5.75%, due 3/20/19 Ñ Surface Transport (0.1%) Avis Budget Car Rental, Term Loan C, 4.25%, due 3/15/19 ¢^^ Utilities (0.4%) Calpine Corporation, Term Loan, 4.50%, due 4/1/18 ¢^^ Calpine Corporation, Term Loan, 4.50%, due 4/1/18 19 Calpine Corporation, Term Loan B3, due 9/30/19 19 ¢^^ Essential Power, Term Loan, 5.50%, due 8/8/19 Ñ GenOn Energy, Term Loan, 6.50%, due 12/4/17 13 Longview Power, Letter of Credit, 0.23%, due 2/28/14 11 Longview Power, Term Loan, 7.25%, due 10/31/17 Total Bank Loan Obligations (Cost $170,445) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (11.7%) U.S. Treasury Bonds, 6.88%, due 8/15/25 ØØ U.S. Treasury Bonds, 5.50%, due 8/15/28 ØØ U.S. Treasury Bonds, 4.50%, due 2/15/36 ØØ U.S. Treasury Inflation Index Bonds, 2.00%, due 1/15/26 U.S. Treasury Inflation Index Bonds, 3.88%, due 4/15/29 U.S. Treasury Inflation Index Notes, 2.38% & 2.38%, due 1/15/17 & 1/15/25 U.S. Treasury Inflation Index Notes, 1.13%, due 1/15/21 U.S. Treasury Notes, 0.38%, due 7/31/13 ØØ U.S. Treasury Notes, 2.38%, due 10/31/14 ØØ U.S. Treasury Notes, 3.25%, due 3/31/17 U.S. Treasury Notes, 3.63%, due 8/15/19 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $119,719) Mortgage-Backed Securities (41.8%) Collateralized Mortgage Obligations (0.7%) Banc of America Funding Corp., Ser. 2006-G, Class 2A1, 0.43%, due 7/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.96%, due 5/25/34 µ JP Morgan Alternative Loan Trust, Ser. 2006-A5, Class 1A1, 0.37%, due 10/25/36 µ JP Morgan Mortgage Acquisition Corp., Ser. 2007-HE1, Class AF1, 0.31%, due 3/25/47 µ JP Morgan Mortgage Trust, Ser. 2005-A3, Class 6A5, 3.04%, due 6/25/35 µ MortgageIT Trust, Ser. 2005-3, Class A1, 0.51%, due 8/25/35 µ WaMu Mortgage Pass-Through Certificates, Ser. 2006-AR10, Class 1A1, 2.73%, due 9/25/36 µ See Notes to Schedule of Investments 74 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Commercial Mortgage-Backed (12.1%) $ Banc of America Commercial Mortgage, Inc., Ser. 2006-3, Class A4, 5.89%, due 7/10/44 $ µØØ Banc of America Commercial Mortgage, Inc., Ser. 2006-6, Class A4, 5.36%, due 10/10/45 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2006-5, Class A4, 5.41%, due 9/10/47 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-1, Class A4, 5.45%, due 1/15/49 ØØ Banc of America Commercial Mortgage, Inc., Ser. 2007-3, Class A4, 5.53%, due 6/10/49 µØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW15, Class A4, 5.33%, due 2/11/44 ØØ Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Class A4, 5.69%, due 6/11/50 ØØ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD5, Class A4, 5.89%, due 11/15/44 ØØ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD4, Class A4, 5.32%, due 12/11/49 ØØ Commercial Mortgage Loan Trust, Ser. 2008-LS1, Class A4B, 6.00%, due 12/10/49 µØØ Commercial Mortgage Pass-Through Certificates, Ser. 2006-C8, Class A4, 5.31%, due 12/10/46 ØØ Credit Suisse Commercial Mortgage Trust, Ser. 2006-C1, Class A4, 5.41%, due 2/15/39 µ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Class A3, 5.80%, due 6/15/38 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C3, Class A4, 5.68%, due 6/15/39 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C4, Class A3, 5.47%, due 9/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C4, Class A4, 5.76%, due 9/15/39 µØØ Credit Suisse Mortgage Capital Certificates, Ser. 2006-C5, Class A3, 5.31%, due 12/15/39 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A4, 5.70%, due 9/15/40 ØØ CW Capital Cobalt Ltd., Ser. 2007-C3, Class A4, 5.80%, due 5/15/46 µØØ CW Capital Cobalt Ltd., Ser. 2007-C2, Class A3, 5.48%, due 4/15/47 ØØ CW Capital Cobalt Ltd., Ser. 2006-C1, Class A4, 5.22%, due 8/15/48 ØØ DBUBS Mortgage Trust, Ser. 2011-LC1A, Class A1, 3.74%, due 11/10/46 ñ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG9, Class A4, 5.44%, due 3/10/39 ØØ Greenwich Capital Commercial Funding Corp., Ser. 2007-GG11, Class A4, 5.74%, due 12/10/49 ØØ GS Mortgage Securities Corp. II, Ser. 2006-GG6, Class A4, 5.55%, due 4/10/38 ØØ GS Mortgage Securities Corp. II, Ser. 2005-GG4, Class A3, 4.61%, due 7/10/39 GS Mortgage Securities Corp. II, Ser. 2005-GG4, Class A4, 4.76%, due 7/10/39 ØØ GS Mortgage Securities Corp. II, Ser. 2006-GG8, Class A4, 5.56%, due 11/10/39 GS Mortgage Securities Corp. II, Ser. 2007-GG10, Class A4, 5.79%, due 8/10/45 µØØ Home Equity Mortgage Trust, Ser. 2004-5, Class M2, 1.81%, due 2/25/35 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-CB15, Class A4, 5.81%, due 6/12/43 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP9, Class A3, 5.34%, due 5/15/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB18, Class A4, 5.44%, due 6/12/47 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LDPX, Class A3, 5.42%, due 1/15/49 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB19, Class A4, 5.73%, due 2/12/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A4, 5.81%, due 6/15/49 µØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class A4, 5.79%, due 2/12/51 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-CB20, Class A3, 5.82%, due 2/12/51 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD12, Class A4, 5.88%, due 2/15/51 ØØ LB-UBS Commercial Mortgage Trust, Ser. 2007-C6, Class A4, 5.86%, due 7/15/40 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A4, 5.38%, due 8/12/48 ØØ See Notes to Schedule of Investments 75 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-4, Class A3, 5.17%, due 12/12/49 $ Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Class A4, 5.73%, due 6/12/50 µØØ Morgan Stanley Capital I, Ser. 2005-WMC1, Class M2, 0.95%, due 1/25/35 µØØ Morgan Stanley Capital I, Ser. 2007-IQ16, Class A4, 5.81%, due 12/12/49 ØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C23, Class A4, 5.42%, due 1/15/45 µØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C34, Class A3, 5.68%, due 5/15/46 ØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Class A4, 5.51%, due 4/15/47 ØØ Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Class A3, 5.75%, due 6/15/49 µØØ Fannie Mae (10.8%) Pass-Through Certificates, 5.00%, due 8/1/33 – 7/1/40 Pass-Through Certificates, 5.50%, due 7/1/33 – 1/1/39 Pass-Through Certificates, 6.00%, due 9/1/33 – 9/1/40 2 Pass-Through Certificates, 6.50%, due 9/1/32 3 6 Pass-Through Certificates, 7.00%, due 7/1/29 7 2 Pass-Through Certificates, 7.50%, due 12/1/32 2 Pass-Through Certificates, 4.00%, due 10/1/39 – 12/1/41 Pass-Through Certificates, 4.50%, due 5/1/41 – 11/1/41 Pass-Through Certificates, 3.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 3.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.00%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 5.50%, TBA, 30 Year Maturity Ø Freddie Mac (18.2%) Federal Home Loan Bank, Bonds, 5.50%, due 7/15/36 ØØ Pass-Through Certificates, 4.50%, due 8/1/18 – 10/1/41 ØØ Pass-Through Certificates, 5.00%, due 5/1/18 – 8/1/39 Pass-Through Certificates, 5.50%, due 9/1/17 – 5/1/40 ØØ 65 Pass-Through Certificates, 6.00%, due 4/1/17 – 9/1/38 72 1 Pass-Through Certificates, 6.50%, due 3/1/16 1 1 Pass-Through Certificates, 7.00%, due 6/1/32 1 Pass-Through Certificates, 4.00%, due 9/1/39 – 1/1/41 ØØ Pass-Through Certificates, 3.50%, TBA, 30 Year Maturity Ø Pass-Through Certificates, 4.00%, TBA, 30 Year Maturity Ø Government National Mortgage Association (0.0%) 2 Pass-Through Certificates, 6.50%, due 7/15/32 3 2 Pass-Through Certificates, 7.00%, due 8/15/32 3 6 Total Mortgage-Backed Securities (Cost $421,828) Corporate Debt Securities (36.8%) Aerospace & Defense (0.5%) AWAS Aviation Capital Ltd., Senior Secured Notes, 7.00%, due 10/17/16 ñ L-3 Communications Corp., Guaranteed Notes, 3.95%, due 11/15/16 ØØ See Notes to Schedule of Investments 76 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Agriculture (1.9%) $ Altria Group, Inc., Guaranteed Notes, 2.85%, due 8/9/22 $ ØØ Lorillard Tobacco Co., Guaranteed Notes, 2.30%, due 8/21/17 ØØ Lorillard Tobacco Co., Guaranteed Notes, 8.13%, due 6/23/19 ØØ Reynolds American, Inc., Guaranteed Notes, 4.75%, due 11/1/42 Airlines (0.6%) Continental Airlines, Inc., Senior Secured Notes, 6.75%, due 9/15/15 ñØØ Continental Airlines, Inc., Pass-Through Certificates, Ser. 2012-2, Class A, 4.00%, due 10/29/24 United Airlines, Inc., Senior Secured Notes, 9.88%, due 8/1/13 ñØØ Auto Loans (0.1%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 6.63%, due 8/15/17 ØØ General Motors Financial Co., Inc., Guaranteed Notes, 4.75%, due 8/15/17 ñØØ Automakers (0.2%) Chrysler Group LLC/CG Co-Issuer, Inc., Secured Notes, 8.00%, due 6/15/19 ØØ Ford Holdings, Inc., Guaranteed Notes, 9.30%, due 3/1/30 ØØ Ford Motor Co., Senior Unsecured Notes, 7.45%, due 7/16/31 ØØ Ford Motor Co., Senior Unsecured Notes, 9.98%, due 2/15/47 ØØ Banks (5.3%) Ally Financial, Inc., Guaranteed Notes, 5.50%, due 2/15/17 Ally Financial, Inc., Guaranteed Notes, 6.25%, due 12/1/17 ØØ Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 ØØ Bank of America Corp., Senior Notes, 1.50%, due 10/9/15 ØØ Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 ØØ Citigroup, Inc., Senior Unsecured Notes, 6.13%, due 11/21/17 ØØ Goldman Sachs Group, Inc., Senior Notes, 3.30%, due 5/3/15 ØØ Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.75%, due 1/24/22 ØØ Goldman Sachs Group, Inc., Subordinated Notes, 6.75%, due 10/1/37 ØØ JPMorgan Chase & Co., Senior Unsecured Notes, 3.45%, due 3/1/16 JPMorgan Chase & Co., Senior Unsecured Notes, 2.00%, due 8/15/17 ØØ Morgan Stanley, Senior Unsecured Global Medium-Term Notes, Ser. F, 5.63%, due 9/23/19 ØØ Morgan Stanley, Senior Unsecured Notes, 6.38%, due 7/24/42 ØØ Societe Generale SA, Guaranteed Notes, 2.75%, due 10/12/17 Swedbank AB, Senior Unsecured Notes, 2.13%, due 9/29/17 ñØØ UnionBanCal Corp., Senior Unsecured Notes, 3.50%, due 6/18/22 ØØ See Notes to Schedule of Investments 77 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Beverages (0.8%) $ Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 9/1/16 $ ØØ Constellation Brands, Inc., Guaranteed Notes, 7.25%, due 5/15/17 ØØ Pernod-Ricard SA, Senior Unsecured Notes, 2.95%, due 1/15/17 ñØØ Pernod-Ricard SA, Senior Unsecured Notes, 5.50%, due 1/15/42 ñØØ Building & Construction (0.1%) Lennar Corp., Guaranteed Notes, 4.75%, due 12/15/17 ñØØ Shea Homes L.P., Senior Secured Notes, 8.63%, due 5/15/19 ØØ Standard Pacific Corp., Guaranteed Notes, 8.38%, due 5/15/18 ØØ Building Materials (0.7%) Masco Corp., Senior Unsecured Notes, 6.13%, due 10/3/16 ØØ Owens Corning, Inc., Guaranteed Notes, 4.20%, due 12/15/22 USG Corp., Guaranteed Notes, 8.38%, due 10/15/18 ñØØ Chemicals (0.5%) Hexion US Finance Corp., Senior Secured Notes, 6.63%, due 4/15/20 ØØ Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/20 ØØ Huntsman Int'l LLC, Guaranteed Notes, 8.63%, due 3/15/21 ØØ LyondellBasell Industries NV, Senior Unsecured Notes, 5.00%, due 4/15/19 ØØ LyondellBasell Industries NV, Senior Unsecured Notes, 6.00%, due 11/15/21 ØØ Momentive Performance Materials, Inc., Senior Secured Notes, 10.00%, due 10/15/20 ñØØ Momentive Performance Materials, Inc., Secured Notes, 9.00%, due 1/15/21 ØØ MPM Escrow LLC/MPM Finance Escrow Corp., Senior Secured Notes, 8.88%, due 10/15/20 ñ Commercial Services (1.2%) ERAC USA Finance LLC, Guaranteed Notes, 3.30%, due 10/15/22 ñØØ ERAC USA Finance LLC, Guaranteed Notes, 7.00%, due 10/15/37 ñØØ Computer Hardware (0.1%) Seagate HDD Cayman, Guaranteed Notes, 6.88%, due 5/1/20 Seagate HDD Cayman, Guaranteed Notes, 7.00%, due 11/1/21 ØØ Computers (0.5%) Hewlett-Packard Co., Senior Unsecured Notes, 2.60%, due 9/15/17 ØØ Hewlett-Packard Co., Senior Unsecured Notes, 4.65%, due 12/9/21 ØØ See Notes to Schedule of Investments 78 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Consumer - Commercial Lease Financing (0.6%) $ CIT Group, Inc., Senior Unsecured Notes, Ser. C, 5.25%, due 4/1/14 $ ñØØ CIT Group, Inc., Senior Unsecured Notes, 5.00%, due 5/15/17 ØØ CIT Group, Inc., Senior Unsecured Notes, 4.25%, due 8/15/17 ØØ 75 CIT Group, Inc., Senior Unsecured Notes, 5.25%, due 3/15/18 80 ØØ CIT Group, Inc., Senior Unsecured Notes, 6.63%, due 4/1/18 ñØØ CIT Group, Inc., Senior Unsecured Notes, 5.50%, due 2/15/19 ñØØ Int'l Lease Finance Corp., Senior Unsecured Medium-Term Notes, Ser. R, 5.65%, due 6/1/14 ØØ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.63%, due 9/15/15 ØØ Int'l Lease Finance Corp., Senior Unsecured Notes, 8.75%, due 3/15/17 ØØ Int'l Lease Finance Corp., Senior Unsecured Notes, 6.25%, due 5/15/19 ØØ Department Stores (0.1%) Sears Holdings Corp., Secured Notes, 6.63%, due 10/15/18 ØØ Diversified Financial Services (2.2%) Ford Motor Credit Co. LLC, Senior Unsecured Notes, 3.00%, due 6/12/17 ØØ Ford Motor Credit Co. LLC, Senior Unsecured Notes, 4.25%, due 9/20/22 ØØ General Electric Capital Corp., Senior Unsecured Notes, 1.63%, due 7/2/15 ØØ General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 2.30%, due 4/27/17 ØØ General Electric Capital Corp., Junior Subordinated Notes, Ser. B, 6.25%, due 12/15/49 µØØ Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñØØ PSALM Corp., Senior Unsecured Notes, 7.39%, due 12/2/24 Electric (1.3%) Dominion Resources, Inc., Senior Unsecured Notes, Ser. C, 4.05%, due 9/15/42 ØØ Duke Energy Corp., Senior Unsecured Notes, 1.63%, due 8/15/17 ØØ Exelon Generation Co., LLC, Senior Unsecured Notes, 4.00%, due 10/1/20 ØØ Pacific Gas & Electric Co., Senior Unsecured Notes, 3.75%, due 8/15/42 ØØ Electric - Generation (0.3%) Calpine Corp., Senior Secured Notes, 7.25%, due 10/15/17 ñØØ NRG Energy, Inc., Guaranteed Notes, 7.63%, due 1/15/18 ØØ NRG Energy, Inc., Guaranteed Notes, 7.88%, due 5/15/21 ØØ Electric - Integrated (0.2%) IPALCO Enterprises, Inc., Senior Secured Notes, 7.25%, due 4/1/16 ñØØ IPALCO Enterprises, Inc., Senior Secured Notes, 5.00%, due 5/1/18 ØØ Electronics (0.1%) Ceridian Corp., Senior Secured Notes, 8.88%, due 7/15/19 ñØØ Freescale Semiconductor, Inc., Senior Secured Notes, 9.25%, due 4/15/18 ñØØ NXP BV Funding LLC, Senior Secured Notes, 9.75%, due 8/1/18 ñØØ See Notes to Schedule of Investments 79 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Energy - Exploration & Production (1.1%) $ 50 Chesapeake Energy Corp., Guaranteed Notes, 7.63%, due 7/15/13 $ 52 ØØ Chesapeake Energy Corp., Guaranteed Notes, 9.50%, due 2/15/15 ØØ 40 Chesapeake Energy Corp., Guaranteed Notes, 6.50%, due 8/15/17 42 ØØ Chesapeake Energy Corp., Guaranteed Notes, 6.88%, due 8/15/18 ØØ 15 Chesapeake Energy Corp., Guaranteed Notes, 6.63%, due 8/15/20 16 ØØ Chesapeake Energy Corp., Guaranteed Notes, 6.13%, due 2/15/21 ØØ Cimarex Energy Co., Guaranteed Notes, 5.88%, due 5/1/22 ØØ Continental Resources, Inc., Guaranteed Notes, 5.00%, due 9/15/22 ñØØ Everest Acquisition LLC/Everest Acquisition Finance, Inc., Senior Secured Notes, 6.88%, due 5/1/19 ñØØ Everest Acquisition LLC/Everest Acquisition Finance, Inc., Senior Unsecured Notes, 9.38%, due 5/1/20 ñØØ 85 Everest Acquisition LLC/Everest Acquisition Finance, Inc., Guaranteed Notes, 7.75%, due 9/1/22 88 ñØØ EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 ØØ Forest Oil Corp., Guaranteed Notes, 7.50%, due 9/15/20 ñØØ Linn Energy LLC, Guaranteed Notes, 8.63%, due 4/15/20 ØØ Linn Energy LLC, Guaranteed Notes, 7.75%, due 2/1/21 ØØ Newfield Exploration Co., Senior Unsecured Notes, 5.75%, due 1/30/22 ØØ Newfield Exploration Co., Senior Unsecured Notes, 5.63%, due 7/1/24 ØØ Plains Exploration & Production Co., Guaranteed Notes, 7.63%, due 6/1/18 ØØ Plains Exploration & Production Co., Guaranteed Notes, 6.50%, due 11/15/20 Plains Exploration & Production Co., Guaranteed Notes, 6.63%, due 5/1/21 ØØ Plains Exploration & Production Co., Guaranteed Notes, 6.75%, due 2/1/22 ØØ Plains Exploration & Production Co., Guaranteed Notes, 6.88%, due 2/15/23 Range Resources Corp., Guaranteed Notes, 5.75%, due 6/1/21 ØØ Range Resources Corp., Guaranteed Notes, 5.00%, due 8/15/22 ØØ SandRidge Energy, Inc., Guaranteed Notes, 8.00%, due 6/1/18 ñØØ SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 ØØ SandRidge Energy, Inc., Guaranteed Notes, 8.13%, due 10/15/22 ñØØ WPX Energy, Inc., Senior Unsecured Notes, 5.25%, due 1/15/17 ØØ Food (0.2%) Kraft Foods Group, Inc., Senior Unsecured Notes, 5.00%, due 6/4/42 ñØØ Food & Drug Retailers (0.1%) Rite Aid Corp., Senior Secured Notes, 9.75%, due 6/12/16 ØØ Gaming (0.6%) CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ØØ CityCenter Holdings LLC, Senior Secured Notes, 7.63%, due 1/15/16 ñØØ Graton Economic Development Authority, Senior Secured Notes, 9.63%, due 9/1/19 ñØØ MGM Mirage, Inc., Senior Secured Notes, 11.13%, due 11/15/17 ØØ MGM Mirage, Inc., Senior Secured Notes, 9.00%, due 3/15/20 ØØ MGM Resorts Int'l, Guaranteed Notes, 6.75%, due 10/1/20 ñØØ MGM Resorts Int'l, Guaranteed Notes, 7.75%, due 3/15/22 ØØ Pinnacle Entertainment, Inc., Guaranteed Notes, 7.75%, due 4/1/22 ØØ Seminole Indian Tribe of Florida, Notes, 7.75%, due 10/1/17 ñØØ Wynn Las Vegas LLC, 1st Mortgage, 7.75%, due 8/15/20 ØØ See Notes to Schedule of Investments 80 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Gas Distribution (0.7%) $ AmeriGas Finance LLC, Guaranteed Notes, 6.75%, due 5/20/20 $ ØØ AmeriGas Finance LLC, Guaranteed Notes, 7.00%, due 5/20/22 ØØ Chesapeake Midstream Partners L.P., Guaranteed Notes, 6.13%, due 7/15/22 ØØ El Paso Corp., Senior Unsecured Notes, 7.00%, due 6/15/17 ØØ 90 El Paso Corp., Senior Unsecured Global Medium-Term Notes, 7.75%, due 1/15/32 ØØ El Paso Energy Corp., Senior Unsecured Global Medium-Term Notes, 7.80%, due 8/1/31 ØØ Energy Transfer Equity L.P., Senior Secured Notes, 7.50%, due 10/15/20 ØØ Ferrellgas L.P., Senior Unsecured Notes, 9.13%, due 10/1/17 ØØ Kinder Morgan Finance Co., Guaranteed Notes, 5.70%, due 1/5/16 ØØ MarkWest Energy Partners L.P., Guaranteed Notes, Ser. B, 8.75%, due 4/15/18 ØØ Regency Energy Partners L.P., Guaranteed Notes, 6.88%, due 12/1/18 ØØ Suburban Propane Partners L.P., Senior Unsecured Notes, 7.50%, due 10/1/18 ñØØ Health Facilities (1.0%) 80 CHS/Columbia Healthcare Corp., Senior Unsecured Notes, 7.50%, due 12/15/23 80 ØØ Community Health Systems, Inc., Senior Secured Notes, 5.13%, due 8/15/18 ØØ DaVita, Inc., Guaranteed Notes, 5.75%, due 8/15/22 ØØ HCA, Inc., Senior Secured Notes, 8.50%, due 4/15/19 ØØ HCA, Inc., Senior Secured Notes, 5.88%, due 3/15/22 ØØ HCA, Inc., Senior Secured Notes, 4.75%, due 5/1/23 OMEGA Healthcare Investors, Inc., Guaranteed Notes, 6.75%, due 10/15/22 ØØ OMEGA Healthcare Investors, Inc., Guaranteed Notes, 5.88%, due 3/15/24 ØØ Tenet Healthcare Corp., Senior Secured Notes, 6.25%, due 11/1/18 ØØ Tenet Healthcare Corp., Senior Secured Notes, 8.88%, due 7/1/19 ØØ Tenet Healthcare Corp., Senior Secured Notes, 4.75%, due 6/1/20 ñ Healthcare - Services (0.5%) UnitedHealth Group, Inc., Senior Unsecured Notes, 3.95%, due 10/15/42 Hotels (0.1%) Host Hotels & Resorts L.P., Unsubordinated Notes, Ser. W, 5.88%, due 6/15/19 ØØ Host Hotels & Resorts L.P., Senior Unsecured Notes, 6.00%, due 10/1/21 ØØ Host Hotels & Resorts L.P., Senior Unsecured Notes, 5.25%, due 3/15/22 Insurance (0.6%) Prudential Financial, Inc., Junior Subordinated Notes, 5.88%, due 9/15/42 µØØ Investments & Misc. Financial Services (0.2%) Icahn Enterprises L.P., Guaranteed Notes, 7.75%, due 1/15/16 ØØ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 ØØ Icahn Enterprises L.P., Guaranteed Notes, 8.00%, due 1/15/18 ñØØ Leisure (0.1%) Cedar Fair L.P., Guaranteed Notes, 9.13%, due 8/1/18 ØØ Royal Caribbean Cruises Ltd., Senior Unsecured Notes, 7.25%, due 6/15/16 ØØ See Notes to Schedule of Investments 81 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Machinery (0.2%) $ Case New Holland, Inc., Guaranteed Notes, 7.88%, due 12/1/17 $ ØØ CNH Capital LLC, Senior Notes, 3.88%, due 11/1/15 ñ Terex Corp., Guaranteed Notes, 6.50%, due 4/1/20 ØØ The Manitowoc Co., Inc., Guaranteed Notes, 8.50%, due 11/1/20 ØØ Media (1.9%) DirecTV Holdings LLC, Guaranteed Notes, 6.00%, due 8/15/40 ØØ NBCUniversal Media LLC, Senior Unsecured Notes, 2.88%, due 1/15/23 ØØ NBCUniversal Media LLC, Senior Unsecured Notes, 6.40%, due 4/30/40 ØØ NBCUniversal Media LLC, Senior Unsecured Notes, 4.45%, due 1/15/43 ØØ Time Warner Cable, Inc., Guaranteed Notes, 6.75%, due 7/1/18 ØØ Time Warner Cable, Inc., Guaranteed Notes, 8.75%, due 2/14/19 ØØ Time Warner Cable, Inc., Guaranteed Notes, 5.50%, due 9/1/41 ØØ Time Warner, Inc., Guaranteed Notes, 6.10%, due 7/15/40 ØØ Time Warner, Inc., Guaranteed Notes, 5.38%, due 10/15/41 ØØ Media - Broadcast (0.3%) AMC Networks, Inc., Guaranteed Notes, 7.75%, due 7/15/21 ØØ Univision Communications, Inc., Senior Secured Notes, 6.88%, due 5/15/19 ñØØ XM Satellite Radio, Inc., Guaranteed Notes, 7.63%, due 11/1/18 ñØØ Media - Cable (0.8%) CCO Holdings LLC, Guaranteed Notes, 7.25%, due 10/30/17 ØØ 60 CCO Holdings LLC, Guaranteed Notes, 7.00%, due 1/15/19 65 ØØ CCO Holdings LLC, Guaranteed Notes, 8.13%, due 4/30/20 ØØ 55 Cequel Communications Escrow I LLC, Senior Unsecured Notes, 6.38%, due 9/15/20 56 ñ Cequel Communications Holdings I LLC, Senior Unsecured Notes, 8.63%, due 11/15/17 ñØØ CSC Holdings LLC, Senior Unsecured Notes, 7.63%, due 7/15/18 ØØ CSC Holdings LLC, Senior Unsecured Notes, 6.75%, due 11/15/21 ñØØ DISH DBS Corp., Guaranteed Notes, 4.63%, due 7/15/17 DISH DBS Corp., Guaranteed Notes, 7.88%, due 9/1/19 ØØ 90 DISH DBS Corp., Guaranteed Notes, 6.75%, due 6/1/21 ØØ DISH DBS Corp., Guaranteed Notes, 5.88%, due 7/15/22 EchoStar DBS Corp., Guaranteed Notes, 7.13%, due 2/1/16 ØØ UPC Holding BV, Secured Notes, 9.88%, due 4/15/18 ñØØ Videotron Ltee, Guaranteed Notes, 9.13%, due 4/15/18 ØØ Virgin Media Finance PLC, Guaranteed Notes, 5.25%, due 2/15/22 ØØ Media - Services (0.2%) Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 ØØ WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 25 WMG Acquisition Corp., Senior Secured Notes, 9.50%, due 6/15/16 28 WMG Acquisition Corp., Senior Secured Notes, 6.00%, due 1/15/21 ñØ See Notes to Schedule of Investments 82 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Medical Products (0.2%) $ Biomet, Inc., Guaranteed Notes, 6.50%, due 8/1/20 $ ñ Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 6.50%, due 9/15/18 ñØØ Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 5.63%, due 7/31/19 ñØØ Fresenius Medical Care US Finance, Inc., Guaranteed Notes, 5.88%, due 1/31/22 ñØØ Hologic, Inc., Guaranteed Notes, 6.25%, due 8/1/20 ñØØ LVB Acquisition, Inc., Guaranteed Notes, 10.00%, due 10/15/17 ØØ Metals - Mining Excluding Steel (0.2%) FMG Resources (August 2006) Pty Ltd., Guaranteed Notes, 7.00%, due 11/1/15 ñØØ FMG Resources (August 2006) Pty Ltd., Senior Unsecured Notes, 6.00%, due 4/1/17 ñØØ Peabody Energy Corp., Guaranteed Notes, 7.38%, due 11/1/16 ØØ Peabody Energy Corp., Guaranteed Notes, 6.00%, due 11/15/18 Mining (0.8%) Freeport-McMoRan Copper & Gold, Inc., Senior Unsecured Notes, 3.55%, due 3/1/22 ØØ Rio Tinto Finance USA PLC, Guaranteed Notes, 1.63%, due 8/21/17 ØØ Vale Overseas Ltd., Guaranteed Notes, 4.38%, due 1/11/22 ØØ Miscellaneous Manufacturers (0.8%) General Electric Co., Senior Unsecured Notes, 2.70%, due 10/9/22 General Electric Co., Senior Unsecured Notes, 4.13%, due 10/9/42 Smiths Group PLC, Guaranteed Notes, 3.63%, due 10/12/22 ñ Office - Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 4.50%, due 5/15/21 ØØ Oil & Gas (0.7%) Anadarko Petroleum Corp., Senior Unsecured Notes, 5.95%, due 9/15/16 ØØ Pemex Project Funding Master Trust, Guaranteed Notes, 5.75%, due 3/1/18 Pemex Project Funding Master Trust, Guaranteed Notes, 6.63%, due 6/15/38 Oil, Gas & Consumable Fuels (0.5%) Encana Corp., Senior Unsecured Notes, 3.90%, due 11/15/21 ØØ Packaging (0.4%) Crown Americas LLC, Guaranteed Notes, 7.63%, due 5/15/17 ØØ Owens-Brockway Glass Container, Inc., Guaranteed Notes, 7.38%, due 5/15/16 ØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.13%, due 4/15/19 ØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 7.88%, due 8/15/19 ØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 5.75%, due 10/15/20 ñØØ Reynolds Group Issuer, Inc., Senior Secured Notes, 6.88%, due 2/15/21 ØØ See Notes to Schedule of Investments 83 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Pharmaceuticals (0.8%) $ Endo Pharmaceuticals Holdings, Inc., Guaranteed Notes, 7.00%, due 7/15/19 $ ØØ Express Scripts Holding, Co., Guaranteed Notes, 2.65%, due 2/15/17 ñØØ Jaguar Holding Co., Senior Unsecured Notes, 9.50%, due 12/1/19 ñØØ Mylan, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ñØØ Mylan, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ñØØ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.50%, due 7/15/16 ñØØ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.75%, due 10/1/17 ñØØ Valeant Pharmaceuticals Int'l, Guaranteed Notes, 6.88%, due 12/1/18 ñØØ Valeant Pharmaceuticals Int'l, Senior Notes, 6.38%, due 10/15/20 ñØØ VPI Escrow Corp., Guaranteed Notes, 6.38%, due 10/15/20 ñØØ Pipelines (0.2%) Kinder Morgan Energy Partners L.P., Senior Unsecured Notes, 6.50%, due 9/1/39 ØØ Printing & Publishing (0.4%) Gannett Co., Inc., Guaranteed Notes, 9.38%, due 11/15/17 ØØ Gannett Co., Inc., Guaranteed Notes, 7.13%, due 9/1/18 ØØ R.R. Donnelley & Sons Co., Senior Unsecured Notes, 8.60%, due 8/15/16 ØØ R.R. Donnelley & Sons Co., Senior Unsecured Notes, 7.25%, due 5/15/18 ØØ R.R. Donnelley & Sons Co., Senior Unsecured Notes, 8.25%, due 3/15/19 ØØ Real Estate (0.5%) WEA Finance LLC/WT Finance Aust Pty. Ltd., Guaranteed Notes, 3.38%, due 10/3/22 ñØØ Real Estate Investment Trusts (0.7%) Entertainment Properties Trust, Guaranteed Notes, 5.75%, due 8/15/22 ØØ Ventas Realty LP/Ventas Capital Corp., Guaranteed Notes, 4.00%, due 4/30/19 ØØ Retail (0.4%) Walgreen Co., Senior Unsecured Notes, 3.10%, due 9/15/22 ØØ Software - Services (0.2%) Fidelity National Information Services, Inc., Guaranteed Notes, 7.63%, due 7/15/17 ØØ Fidelity National Information Services, Inc., Guaranteed Notes, 7.88%, due 7/15/20 ØØ First Data Corp., Senior Secured Notes, 7.38%, due 6/15/19 ñØØ First Data Corp., Senior Secured Notes, 6.75%, due 11/1/20 ñØØ Specialty Retail (0.2%) Sally Holdings LLC, Guaranteed Notes, 5.75%, due 6/1/22 ØØ Toys "R" Us Property Co. I LLC, Guaranteed Notes, 10.75%, due 7/15/17 ØØ Toys "R" Us Property Co. II LLC, Senior Secured Notes, 8.50%, due 12/1/17 ØØ See Notes to Schedule of Investments 84 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Steel Producers - Products (0.4%) $ ArcelorMittal, Senior Unsecured Notes, 4.75%, due 2/25/17 $ ØØ ArcelorMittal, Senior Unsecured Notes, 6.13%, due 6/1/18 ØØ ArcelorMittal, Senior Unsecured Notes, 5.50%, due 8/5/20 ØØ ArcelorMittal, Senior Unsecured Notes, 5.75%, due 3/1/21 ArcelorMittal, Senior Unsecured Notes, 6.50%, due 2/25/22 ØØ Steel Dynamics, Inc., Guaranteed Notes, 6.13%, due 8/15/19 ñØØ Support - Services (0.2%) HDTFS, Inc., Guaranteed Notes, 5.88%, due 10/15/20 ñ Iron Mountain, Inc., Guaranteed Notes, 7.75%, due 10/1/19 ØØ Knowledge Learning Corp., Guaranteed Notes, 7.75%, due 2/1/15 ñØØ United Rentals NA, Inc., Guaranteed Notes, 10.88%, due 6/15/16 ØØ UR Financing Escrow Corp., Secured Notes, 5.75%, due 7/15/18 ñØØ Telecom - Integrated Services (1.4%) CenturyLink, Inc., Senior Unsecured Notes, Ser. T, 5.80%, due 3/15/22 ØØ Citizens Communications Co., Senior Unsecured Notes, 6.25%, due 1/15/13 ØØ 35 Citizens Communications Co., Senior Unsecured Notes, 9.00%, due 8/15/31 37 ØØ Frontier Communications Corp., Senior Unsecured Notes, 7.88%, due 4/15/15 ØØ Frontier Communications Corp., Senior Unsecured Notes, 8.25%, due 4/15/17 ØØ Intelsat Jackson Holdings SA, Guaranteed Notes, 8.50%, due 11/1/19 ØØ PAETEC Holding Corp., Senior Secured Notes, 8.88%, due 6/30/17 ØØ Qwest Capital Funding, Inc., Guaranteed Notes, 6.88%, due 7/15/28 ØØ Qwest Communications Int'l, Inc., Guaranteed Notes, 7.13%, due 4/1/18 ØØ Qwest Corp., Senior Unsecured Notes, 6.75%, due 12/1/21 ØØ tw telecom holdings, Inc., Guaranteed Notes, 5.38%, due 10/1/22 ñØØ U.S. West Communications Group, Senior Unsecured Notes, 6.88%, due 9/15/33 ØØ Windstream Corp., Guaranteed Notes, 8.13%, due 8/1/13 ØØ Windstream Corp., Guaranteed Notes, 7.75%, due 10/15/20 ØØ Windstream Corp., Guaranteed Notes, 7.75%, due 10/1/21 ØØ Windstream Corp., Guaranteed Notes, 7.50%, due 6/1/22 ØØ Telecom - Wireless (0.4%) SBA Telecommunications, Inc., Guaranteed Notes, 5.75%, due 7/15/20 ñØØ Sprint Capital Corp., Guaranteed Notes, 6.90%, due 5/1/19 ØØ Sprint Capital Corp., Guaranteed Notes, 6.88%, due 11/15/28 ØØ Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 12/1/16 ØØ Sprint Nextel Corp., Guaranteed Notes, 7.00%, due 3/1/20 ñØØ Telesat Canada/Telesat LLC, Senior Unsecured Notes, 6.00%, due 5/15/17 ñ Telecommunications (1.0%) SK Telecom Co. Ltd., Senior Unsecured Notes, 2.13%, due 5/1/18 ñØ Telefonaktiebolaget LM Ericsson, Senior Unsecured Notes, 4.13%, due 5/15/22 ØØ See Notes to Schedule of Investments 85 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z Transportation (0.1%) $ CSX Corp., Senior Unsecured Notes, 4.10%, due 3/15/44 $ ØØ Total Corporate Debt Securities (Cost $366,519) Asset-Backed Securities (6.2%) Accredited Mortgage Loan Trust, Ser. 2005-3, Class M1, 0.66%, due 9/25/35 µ Accredited Mortgage Loan Trust, Ser. 2005-4, Class A2D, 0.53%, due 12/25/35 µ ACE Securities Corp., Ser. 2007-ASP2, Class A2D, 0.49%, due 6/25/37 µØØ Aegis Asset Backed Securities Trust, Ser. 2005-1, Class M3, 0.76%, due 3/25/35 µ Asset Backed Securities Corp. Home Equity, Ser. 2004-HE5, Class M2, 2.09%, due 8/25/34 µ Asset Backed Securities Corp. Home Equity, Ser. 2006-HE1, Class A3, 0.41%, due 1/25/36 µ Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE1, Class 2M1, 0.62%, due 2/25/36 µ Carrington Mortgage Loan Trust, Ser. 2005-NC3, Class M2, 0.67%, due 6/25/35 µ Carrington Mortgage Loan Trust, Ser. 2006-RFC1, Class A3, 0.36%, due 5/25/36 µ Carrington Mortgage Loan Trust, Ser. 2006-NC4, Class A5, 0.27%, due 10/25/36 µ Citigroup Mortgage Loan Trust, Inc., Ser. 2005-HE2, Class M1, 0.96%, due 5/25/35 ñµ Citigroup Mortgage Loan Trust, Inc., Ser. 2006-AMC1, Class A2B, 0.37%, due 9/25/36 µ Credit-Based Asset Servicing and Securitization, Ser. 2006-CB3, Class AV3, 0.38%, due 3/25/36 µ First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2004-FFH4, Class M5, 1.79%, due 1/25/35 µ First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF5, Class M2, 0.70%, due 3/25/35 µ Fremont Home Loan Trust, Ser. 2004-2, Class M2, 1.14%, due 7/25/34 µ Morgan Stanley Home Equity Loan Trust, Ser. 2006-2, Class A4, 0.49%, due 2/25/36 µ Morgan Stanley Home Equity Loan Trust, Ser. 2006-3, Class A3, 0.37%, due 4/25/36 µ Nationstar Home Equity Loan Trust, Ser. 2007-A, Class AV3, 0.36%, due 3/25/37 µ New Century Home Equity Loan Trust, Ser. 2004-3, Class M2, 1.19%, due 11/25/34 µ Newcastle Mortgage Securities Trust, Ser. 2006-1, Class A4, 0.49%, due 3/25/36 µØØ Park Place Securities, Inc., Ser. 2004-WHQ2, Class M3, 0.90%, due 2/25/35 µ Residential Asset Mortgage Products, Inc., Ser. 2003-RS2, Class AII, 0.89%, due 3/25/33 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.44%, due 1/25/36 µ Saxon Asset Securities Trust, Ser. 2004-2, Class MV1, 1.08%, due 8/25/35 µ Soundview Home Equity Loan Trust, Ser. 2006-3, Class A3, 0.37%, due 11/25/36 µ Structured Asset Investment Loan Trust, Ser. 2004-8, Class M1, 1.11%, due 9/25/34 µ Structured Asset Securities Corp., Ser. 2005-NC2, Class M3, 0.64%, due 5/25/35 µ Structured Asset Securities Corp., Ser. 2006-NC1, Class A4, 0.36%, due 5/25/36 µØØ Wells Fargo Home Equity Trust, Ser. 2006-3, Class A2, 0.36%, due 1/25/37 µØØ Total Asset-Backed Securities (Cost $56,421) Government Securities (4.7%) Quasi - Sovereign (1.1%) Banco Nacional de Desenvolvimento Economico e Social, Senior Unsecured Notes, 5.50%, due 7/12/20 Bank of China Hong Kong, Subordinated Notes, 5.55%, due 2/11/20 Empresa Nacional del Petroleo, Senior Unsecured Notes, 5.25%, due 8/10/20 Export Credit Bank of Turkey, Senior Unsecured Notes, 5.88%, due 4/24/19 Intergas Finance BV, Senior Unsecured Notes, 6.38%, due 5/14/17 KazMunayGaz National Co., Senior Unsecured Global Medium-Term Notes, Ser. 2, 9.13%, due 7/2/18 KazMunayGaz National Co., Senior Unsecured Notes, 11.75%, due 1/23/15 KazMunayGaz National Co., Senior Unsecured Notes, 6.38%, due 4/9/21 Majapahit Holding BV, Senior Unsecured Notes, 7.25%, due 6/28/17 Majapahit Holding BV, Senior Unsecured Notes, 7.75%, due 1/20/20 Majapahit Holding BV, Senior Unsecured Notes, 7.88%, due 6/29/37 Nak Naftogaz Ukraine, Unsecured Notes, 9.50%, due 9/30/14 See Notes to Schedule of Investments 86 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Pemex Project Funding Master Trust, Guaranteed Notes, 6.63%, due 6/15/35 $ Petroleos de Venezuela SA, Senior Unsecured Notes, 5.25%, due 4/12/17 Petroleos de Venezuela SA, Senior Unsecured Notes, 12.75%, due 2/17/22 Power Sector Assets & Liabilities Management Corp., Senior Unsecured Notes, 6.88%, due 11/2/16 Russian Agricultural Bank OJSC Via RSHB Capital SA, Senior Unsecured Medium-Term Notes, 6.30%, due 5/15/17 Russian Agricultural Bank OJSC Via RSHB Capital SA, Senior Unsecured Notes, 7.13%, due 1/14/14 Russian Agricultural Bank OJSC Via RSHB Capital SA, Senior Unsecured Notes, 7.75%, due 5/29/18 Russian Agricultural Bank OJSC Via RSHB Capital SA, Subordinated Notes, 6.00%, due 6/3/21 Sovereign (3.6%) Arab Republic of Egypt, Senior Unsecured Notes, 6.88%, due 4/30/40 AUD Australian Government Bond, Senior Unsecured Notes, 5.25%, due 3/15/19 a CAD Canadian Government Bond, Unsecured Notes, 1.50%, due 3/1/17 a Dominican Republic, Senior Unsecured Notes, 7.50%, due 5/6/21 Federative Republic of Brazil, Senior Unsecured Notes, 7.88%, due 3/7/15 Federative Republic of Brazil, Senior Unsecured Notes, 5.63%, due 1/7/41 Gabonese Republic, Bonds, 8.20%, due 12/12/17 Ivory Coast Government International Bond, Senior Unsecured Notes, 3.75%, due 12/31/32 JPY Japanese Government Cpi Linked Bond, Senior Unsecured Notes, 1.40%, due 6/10/18 a Lebanese Republic, Unsubordinated Global Medium-Term Notes, 6.38%, due 3/9/20 Lithuania Government International Bond, Senior Unsecured Notes, 5.13%, due 9/14/17 NZD New Zealand Government Bond, Senior Unsecured Notes, 6.00%, due 12/15/17 a NZD New Zealand Government Bond, Senior Unsecured Notes, 5.50%, due 4/15/23 a Republic of Argentina, Senior Unsecured Notes, 8.75%, due 6/2/17 Republic of Argentina, Senior Unsecured Notes, 8.28%, due 12/31/33 Republic of Argentina, Senior Unsecured Notes, 2.50%, due 12/31/38 Republic of Bulgaria, Senior Unsecured Notes, 8.25%, due 1/15/15 Republic of Colombia, Senior Unsecured Notes, 8.25%, due 12/22/14 50 Republic of Colombia, Senior Unsecured Notes, 8.13%, due 5/21/24 75 Republic of Colombia, Senior Unsecured Notes, 6.13%, due 1/18/41 Republic of Croatia, Senior Unsecured Notes, 6.75%, due 11/5/19 Republic of El Salvador, Senior Unsecured Notes, 7.38%, due 12/1/19 Republic of El Salvador, Senior Unsecured Notes, 7.65%, due 6/15/35 Republic of Ghana, Senior Unsecured Notes, 8.50%, due 10/4/17 Republic of Hungary, Senior Unsecured Notes, 6.25%, due 1/29/20 Republic of Hungary, Senior Unsecured Notes, 7.63%, due 3/29/41 Republic of Lithuania, Senior Unsecured Notes, 7.38%, due 2/11/20 Republic of Panama, Senior Unsecured Notes, 5.20%, due 1/30/20 Republic of Panama, Senior Unsecured Notes, 7.13%, due 1/29/26 Republic of Panama, Senior Unsecured Notes, 6.70%, due 1/26/36 Republic of Peru, Senior Unsecured Notes, 8.38%, due 5/3/16 Republic of Philippines, Senior Unsecured Notes, 8.38%, due 6/17/19 Republic of Philippines, Senior Unsecured Notes, 6.38%, due 10/23/34 Republic of Poland, Senior Unsecured Notes, 5.25%, due 1/15/14 Republic of Poland, Senior Unsecured Notes, 6.38%, due 7/15/19 Republic of Poland, Senior Unsecured Notes, 5.13%, due 4/21/21 Republic of Sri Lanka, Senior Unsecured Notes, 6.25%, due 10/4/20 Republic of Turkey, Senior Unsecured Notes, 9.50%, due 1/15/14 Republic of Turkey, Senior Unsecured Notes, 7.00%, due 6/5/20 Republic of Turkey, Senior Unsecured Notes, 7.38%, due 2/5/25 Republic of Turkey, Senior Unsecured Notes, 6.88%, due 3/17/36 Republic of Turkey, Senior Unsecured Notes, 7.25%, due 3/5/38 See Notes to Schedule of Investments 87 Schedule of Investments Neuberger Berman Strategic Income Fund (cont'd) PRINCIPAL AMOUNT VALUE† (000's omitted) (000's omitted)z $ Republic of Uruguay, Unsecured Notes, 8.00%, due 11/18/22 $ Republic of Venezuela, Senior Unsecured Notes, 9.38%, due 1/13/34 Russian Federation Bond, Senior Unsecured Notes, 5.00%, due 4/29/20 Russian Federation Bond, Senior Unsecured Notes, 7.50%, due 3/31/30 4 Russian Federation Bond, Senior Unsecured Notes, 7.50%, due 3/31/30 5 Socialist Republic of Vietnam, Bonds, 6.75%, due 1/29/20 Ukraine Government Bond, Senior Unsecured Notes, 6.58%, due 11/21/16 Ukraine Government International Bond, Senior Unsecured Notes, 7.95%, due 2/23/21 United Mexican States, Senior Unsecured Notes, Ser. A, 5.13%, due 1/15/20 Total Government Securities (Cost $47,708) NUMBER OF SHARES Short-Term Investments (6.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $70,874) ØØ Total Investments (124.4%) (Cost $1,253,514) ## Liabilities, less cash, receivables and other assets [(24.4%)] )± Total Net Assets (100.0%) $ See Notes to Schedule of Investments 88 Notes to Schedule of Investments † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by each of Neuberger Berman Core Bond Fund ("Core Bond"), Neuberger Berman Floating Rate Income Fund ("Floating Rate Income"), Neuberger Berman High Income Bond Fund ("High Income"), Neuberger Berman Municipal Intermediate Bond Fund ("Municipal Intermediate Bond"), Neuberger Berman Short Duration Bond Fund ("Short Duration"), Neuberger Berman Short Duration High Income Fund ("Short Duration High Income") and Neuberger Berman Strategic Income Fund ("Strategic Income") (each individually a "Fund," and collectively, the "Funds") are carried at the value that Neuberger Berman Management LLC ("Management") believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds' investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ●
